El J uez PkksidkNtk Señor Travieso
emitió la opinión del tribanal.
En julio 14 de 194-3, dictamos sentencia en el caso de Cer-tiorari Núm. 1517, anulando la resolución recurrida; decla-rando que el término del albaceazgo de don Mario IvLereado Montalvo, tallecido bajo testamento en agosto 22 de 1937, ca-ducó por ley en septiembre Io de 1939; y ordenando al ex al-bacea testamentario, don Mario Mercado Hiera, que proce-diera a entregar los bienes hereditarios a todos los herederos del finado en cumplimiento del contrato transaeeional de sep-tiembre 9 de !93b, debiendo rendir cuenta suplementaria desdo octubre 27 de 1941 en que rindió la anterior, hasta la fecha do dicha entrega, para todo lo cual se le concedió un término'do sesenta días. (Mercado v. Corte, 62 D.P.R. 368.)
No estuvo conforme el ex albacea y apeló de ella para ante la Corte -de Circuito de Apelaciones para el Primer Cir-cuito. En noviembre 23 de 1945 dicha Corte dictó senten-cia ¿oníirmando la recurrida e imponiendo las costas al ape-lante.
El caso que ahora tenemos que considerar y resolver está relacionado con las cuentas del albaceazgo.
Con fecha 6 de marzo de 1940, don Mario Mercado Hiera, albacea de su’ difunto padre don Mario Mercado Montalvo, so-*45metió a la aprobación de sus hermanos y coherederos Margarita, María Luisa y Adrián Mercado Eiera las cuentas finales del albaceazgo, a marzo 4 de 1940, sujetas a cuentas suple-torias. En dichas cuentas figuran los frutos, rentas y otras accesiones de los bienes relictos y, además, un balance general de las cuentas convencionales de lá herencia. El total de los ingresos asciende a la suma de $772,864.30 y el de las bajas y egresos efectuados a $665,704.92. El efectivo dispo-nible en los bancos y otros valores ascendía en la indicada fe-cha a $107,159.38.
Los herederos Adrián Mercado Riera y María Luisa Mercado de Belaval formularon objeciones y reparos a las si-guientes partidas:
1. 4‘Restitución Casa Marina Núm. 23,. $25,434.16”. Ale-gan los herederos opositores que de acuerdo con el contrato transaccional de septiembre 9, 1938 el albacea estaba autori-zado para invertir en la restitución dé dicho inmueble sola-mente la suma de $14,200; que dicho albacea nunca fué au-torizado por los herederos para incurrir en el desembolso adi-cional de $11,234.16; y que dicha suma adicional fué gastada por el albacea con posterioridad a su adquisición de la citada finca por virtud del referido contrato transaccional y escri-tura Núm. 204 de 27 de septiembre de 1938, pasada ante el notario don Fernando Zapater.
2. Partida denominada: “Ayuda a Insolventes,'$5,721.52”, por ser general y ambigua; por no constituir carga testamen-taria ni deuda del causante; por no haber sido reconocida por los herederos en el contrato transaccional-, ni haber .sido au-torizado el albaeea para incurrir en dichos gastos. Igual ob-jeción se formula en contra de las sumas que por un total de $10,484.75 aparecen entregadas, desde agosto, 1937 a febrero 17 de 1940, a Florencia Cora “para distribuir a distintas per-sonas”.
3. Asiento titulado “Pasivo del Causante pagado por el Albacea, $55,676.56”, por ser de difícil comprobación, “ya *46que no es dable determinar a qué partidas se refiere del pa-sivo que, según las cuentas trimestrales, aparece satisfecho”.
é. Partida titulada ceas a eMudiantos polire $10,176.79”, por no ser carga testamentaria ni deuda heredi-taria, ni haber sido reconocida por los herederos en el contrato tranmeeional; y por carecer el albacea de poder legal y do au-torización de los herederos para hacer tales desembolsos.
ÍK Partida denominada “Contribuciones pagadas, $15,682.33, en cuanto en ella puedan estar incluidas contribu-ciones pagadas después de septiembre 9, 1930, sobre la casa Callo* de la Marina Núm. 23, Ponce, P. R.
6. Partida por concepto desintereses pagados, $36,1.00.64”, por haberse incluido indebidamente en dicha suma la cantidad de $16,392.25, que correspondía pagar a la sociedad “Mario Mercado e Hijos”, sobre $161,199.77, parte de mayor suma adeudada por dicha firma al causante y después a- sus herederos, de acuerdo con el citado contrato transaccional, y escritura número 204 de septiembre 27 de 1938.
■ 7. Partida titulada: “Pagos hechos de plazos vencidos e intereses de legatarios”, por un total de $86,250. Se im-pugna por las razones siguientes:
(a) Si de la cuarta parte satisfecha del principal de los legados no se ha descontado ol importe de la contribución de herencia correspondiente a cada legatario y, además, las can-tidades anticipadas a algunos legatarios, sin prorrateo entre los de igual calidad; y se impugna la cantidad pagada a la Lega tai ia I’umbelina Ventura, si a la misma no so le ha car-gado la srii ía de $1,598 que sin autorización do los here-deros le fue' entregada por concepto de semanales, hospedaje y muebles.
(1)) Porque no obstante haber activo suficiente para pa-gar los legados y sus intereses, no se pagaron oportunamente, iueurriéndose en un dispendio' innecesario de intereses mon-tante a $2,102.98.
*47(e) En cuanto a la cantidad de $3,550 pagada como primer plazo o intereses al llamado legatario Adrián V. Morcado Jimenez, los opositores alegan que el mismo no os un legata-rio y sí un beneficiario, por donación intervivos, de acuerdo con el contrato de transacción, la cual donación de $10,000 no quedó sujeta a contribución de Lerenda, debiendo ser pa-gada al padre del menor y no al tutor designado en ol testa-mento para los legatarios sometidos a tutela.
8. Asiento titulado: 4‘Pagos de rentas por pensiones vi-talicias, $9,852.14”, en lo que dicha cantidad excede de $7,850, <tc es la correspondiente a las cuatro legatarias de rentas vitalicias por las treinta mensualidades desde agosto 22, 1937 a febrero 22; 1940, sin que el albaeea tuviera facultad o auto-rización liara hacer pagos adicionales a dichas legatarias.
9'. Las partidas de egresos designadas: (a) Pagado al Licenciado Pedro M. Porrata,'por honorarios en defensa de la herencia en materia contributiva federal y estatal, $18,000; (b) Por gastos de viaje del albaeea y del Lie. Porrata, de septiembre 10, 1938 y marzo 15, 1939, $12,000; y (c) gastos extras del Líe. Porrata durante su permanencia en Estados Unidos, $1,450. Se impugnan dichos desembolsos por nd ser procedentes; por carecer el albaeea do facultad para pa-garlos sin obtener previamente la autorización de los here-deros; porque no se ha acompañado una relación detallada de los alegados gastos y servicios, ni los comprobantes jus-tificativos do los misinos; y porque dichos gastos’exceden do lo establecido por los interesados en el contrato transac-ción al.
10. La partida de $20,000 para gastos de administración, honorarios de pinitos contables, tasadores, conservación de pro-piedades, eív., por no haber sido autorizada por el tribu-na], ni por los heicdtíros y no haberse detallado los gastos car-gados a dicha partida.
11. Partida titulada: “Honorarios del albaeea, $10,257.41”, porque Jo convenido entre los herederos fue que el albaeea *48tendría derecho “a cualquier remuneración qne la ley esta-blezca en su favor”, la cual debe ser previamente fijada por el tribunal; y porque de acuerdo eon la ley el albacea en este caso sólo tendría derecho a unos $950, considerando el ingreso reportado en la cuenta final.
12. Partida titulada: “Contribución de herencia e inte-reses pagados al Pueblo de Puerto Rico por cuenta de los ■cuatro herederos, $129,331.64”. Alegan los opositores ••
(a) Que no están obligados a pagar la mitad de los $26,904.58 cobrados por el Tesorero por intereses devengados sobro la contribución de herencia, porque no obstante existir activo suficiente para atender al pago de la contribución den-tro del término legal, el albacea, sin justificación para ello, no radicó a tiempo la notificación sobre defunción y heren-cia del testador, dando lugar con sus inexcusables dilaciones a que se obligase a los herederos al pago de intereses.
(b) Que no obstante la protesta de los opositores, el al-bacea pagó al Tesorero Insular la suma de $20,019.15 como' contribución de herencia sobre la suma de $320,306.53; que al reportar el albacea en la notificación sobre defunción los $576,306.53, como dinero o depósito del testador en bancos, lo hizo en conflicto con lo estipulado en el contrato transactional, en el cual se reconoció que $256,000.00 e intereses pasa-ron a ser de la sucesión y que “la suma de $320,306.53 e in-tereses. . . ha sido y es de la exclusiva pertenencia de la socie-dad Mario Mercado e Hijos; y que por las razones expuestas los Opositores no deben ser obligados a pagar la mitad de dicha suma de $20,019.15 pagada indebidamente por intereses”.
13. Partida designada como baja, así: “Libreta hfúm. 2281 en el Banco de Ponce, inventariada indebidamente, $325.81”. íáe impugna por haberse hecho figurar en el activo de la he-rencia y carecer de facultad el albacea para cancelarla como baja, sin intervención judicial o autorización de los herede-ros.
*49En junio 7 de 1940, los herederos opositores radicaron las siguientes objeciones adicionales:
(a) Que en las cuentas finales del albacea no se ha in-cluido la suma de $45,359.50 facilitada en préstamo por el finado a la sociedad Mario Mercado e Hijos, para ser depo-sitada, como se depositó, en el caso titulado Mario Mercado e Hijos v. Elvira Olivieri et ah, Civil Niím. 310, ante la Corte de Distrito de Ponee.
(b) Que la cuenta contra la sociedad Mario Mercado e Hi-jos, que aparece en las cuentas finales por la suma de $413,064.63, resulta aceptada por el cuentadante en la suma de $428,600,33, según recibo de la contribución de herencia.
(c) Que no se asienta en la cuenta final la suma de $6,841.06 dejada por el causante en la sociedad Mario Mercado e Hijos y que fue el beneficio por un mes y veinte días correspondiente al testador a su fallecimiento en agosto 22 de 1937.
(d) Que aun cuando en las cuentas figuran algunos car-gos por pagos para legalizar el cobro de pólizas de seguro de vida del causante, entre los ingresos del albaceazgo no apa-rece suma alguna procedente del cobro de pólizas, que deben montar a no menos de $7,689.20.
(e) Que en las cuentas de beneficios pendientes de, pago por el Bazar Atocha existe una diferencia a favor de la Su-cesión de $400.26.
(f) Que en los libros de Mario Mercado e Hijos existe crédito en favor de la Sucesión, titulado “Fondo Panteón de Familia”, por $5,250, que no aparece asentado en las cuen-tas impugnadas.
En su contestación el ex albacea levantó en primer tér-mino la defensa de falta de jurisdicción: (1) por no haber-cuentas radicadas que puedan ser objeto de impugnación, no habiéndose hecho la radicación en .atención a lo .convenido en-tre los herederos en el Contrato Transaccional de septiembre 9 de 1938; y (b) por haberse convenido en dicho contrato que no se acudiría a la autoridad judicial hasta tanto se tratara *50de llegar a un acuerdo amistoso entre los herederos, el cual re-quisito no ha sido cumplido.
Contestando las oposiciones formuladas contra las partidas arriba relacionadas, el ex albacea alegó, en síntesis, lo si-guiente :
1. Que de acuerdo con el contrato transaccional, él tenía autorización para hacer las erogaciones que hizo en relación eon la “restitución” de la casa Calle Marina Núm. 23; y que los gastos en exceso de $14,200 fueron hechos en cumplimiento de un contrato entre el testador y el ingeniero Rayera para la restauración de dicha casa, la cual, era poseída por el causante en usufructo.
2. Que los pagos a personas físicamente incapacitadas, fueron hechos para cumplir compromisos y órdenes expresas del causante; y que en las cuentas trimestrales rendidas a ios herederos, el albacea les dió siempre la información ne-cesaria en relación con cada partida.
3. Que las partidas del asiento “Pasivo del Causante pa-gado por el albacea, $55,676.56”, pueden ser fácilmente com-probadas por la mera lectura de las cuentas trimestrales ren-didas a los opositores durante el período de noviembre 30, £937 a febrero 17, 1940.
4. Que los pagos de becas a estudiantes pobres fueron he-chos en cumplimiento de la voluntad expresa del causante y del compromiso contraído por el testador con dichos estudian-tes, para ayudarles con el importe dé sus gastos hasta que terminaran sus carreras; y que el haber faltado en dichos pagos hubiese causado perjuicios irreparables a los jóvenes estudiantes.
5. Que el albacea fue expresamente autorizado por el con-trato . transaccional para pagar las contribuciones correspon-dientes a la casa de la calle Marina Núm. 23.
6. Que a los herederos corresponde pagar íntegramente la suma de $36,100.64 cargada por intereses pagados. Dicha suma se edmpone de intereses sobre $161,199.17 adeudados *51por el causante — y no por Mario Mercado e Hijos — y sobre el resto del pasivo que figura én el inventario de la herencia. Los pagos, según se alega, fueron hechos de acuerdo con el contrato transaecional.
7. (a) Que al hacer el pago a los- legatarios, el albacea siempre descontó a cada uno la parte que le correspondía para el pago de la contribución de herencia e intereses.
(b) Que es errónea la afirmación de que el albacea tuviese' dinero disponible para pagar los legados antes de las fechas en que los mismos fueron pagados; y, además, que la con-troversia con el Gobierno Federal con respecto a la herencia del causante, impidió la aplicación del activo del caudal al pago del pasivo, hasta la resolución de dicha controversia en marzo 9 de 1939.
(c) Que de acuerdo con el contrato transaecional (cláu-sula 3ra., inciso (j), párr. 2) “los diez mil ($10,000.00) dóla-res consignados en el inventario para el menor hijo de don Adrián Mercado Riera,' estarán sujetos a las mismas condi-ciones a que se hallan afectos ios legados hechos a nietos y biznietos en el testamento”.
8. Que los pagos a las legatarias Florencia Cora, Rosa Arce, Josefina Oquendo y María N. Delgado, de todo lo de-vengado hasta febrero 22 de 1940, fueron hechos de acuerdo con los términos del contrato transaecional; y que a cada una de ellas se le descontó lo que le correspondía pagar como con-tribución de herencia.
• 9. Que el albacea estaba autorizado por el contrato tran-saccional y por la ley para pagar los honorarios del Licen-ciado Porrata y los gastos de viaje de éste y del albacea. Que los gastos extras del Lie. Porrata fueron necesarios e indispensables para evitar gastos y pérdidas al caudal heredi-tario, tales como una suma cuantiosa por concepto de contri-bución de herencia federal; y, además, que dichos gastos es-taban autorizados por el contrato transaecional.
10 y 11. Que la suma de $10,257.41 cobrada por el albacea es justa y razonable y es la que de acuerdo con la ley le co-*52rresponde cobrar sobre el total de $1,098,241.28 recibido por él basta la fecha, en que rindió sus cuentas; y que el contrato iransaccional le autorizó para hacerse el pago de la remune-ración concedida por la ley.
12. Que la tardanza en efectuar el pago de la contribu-ción de herencia insular se debió a que el Gobierno Federal pretendió cobrar contribución de herencia federal, no sola-mente sobre los $200,000 depositados en el National City Bank, en New York, si que también sobre el resto del caudal hereditario situado fuera de Estados Unidos continentales; y que por ese motivo se hizo indispensable permanecer en los Estados Unidos hasta obtener, como se obtuvo, en marzo 9 de 1939, lina sentencia favorable a los herederos.
Que en septiembre 19, 1939 el albacea apeló para ante la Junta de Revisión e Igualamiento en contra de la contribu-ción impuesta por el Tesorero; que como resultado de esas gestiones los herederos todos resultaron beneficiados conside-rablemente, en una suma mayor que la que hubieron de pa-gar por intereses.
Alega el ex albacea, que él procedió correctamente al pa-gar la suma de $20,019.15, como contribución de herencia so-bre los $320,306.53, que formaban parte de los $576,306.53 que figuraban a nombre del causante en diversos bancos, por las razones siguientes:
(a) Porque de acuerdo con el contrato transaceional, dicha suma de $320,306.53 debía ingresar, como ingresó, ínte-gramente a iniciar el fondo de reserva de la sociedad Mario Mercado e Hijos.
(b) Porque los herederos protestantes fueron oportuna-mente notificados do que en la notificación de defunción hecha al Tesorero se había declarado la cantidad total de $576,306.53; y dichos herederos no radicaron protesta alguna- ante el Te-sorero, ni tampoco establecieron recurso de alzada cuando fueron notificados de que el Tesorero había impuesto la con-tribución sobre la totalidad de dicha suma. Se alega que di*53ehos herederos están ahora impedidos de reclamar al albacea la cantidad pagada al Tesorero.
13. La suma de $325.81 que apareció en la libreta núm. 2281 del Banco de Ponee fue reclamada por un tercero y se com-probó que dicha suma no pertenecía al caudal hereditario y sí al reclamante. El albacea notificó esta baja a todos los herederos'y al Tesorero de Puerto Rico.
Termina la contestación con suplica de que se desestime la oposición por estar ésta dirigida contra unas supuestas cuentas finales que aún no han sido radicadas; y, además, porque de acuerdo con*fel contrato transaecional el albacea no está obligado a radicar en Corte las cuentas finales hasta que los herederos no puedan llegar a un acuerdo amistoso dentro de los cinco días de ser requeridos por uno cualquiera de los firmantes. Se alega que la oposición fué radicada prematuramente y que procede su desestimación. ' '
La vista comenzó el 14 de octubre de 1940 y consumió nu-merosas sesiones de la corte inferior, habiéndose celebrado la última el 27 de mayo de 1941, fecha en que el caso quedó so-metido a la resolución del tribunal. -
En febrero 19 de 1942, la corte inferior dictó una “Reso-lución o Auto Definitivo”, aprobando la Cuenta Final pre-sentada por el albacea testamentario, con las siguientes modi-ficaciones y ¿Iteraciones:
“ (A). — La partida de la Cuenta Final, titulada ‘Restitución Casa Marina Núm. 23, $24,434.16’ debe ser rebajada 'a la cantidad de 114,200.
“Se ordena que el Albacea restituya al activo de la Cuenta Final la suma de $11,234.16, con el interés legal del 6 .por ciento anual so-bre dicha suma, desde febrero 29 de 1940.
“(B). — La partida de la Cuenta Final titulada ‘Contribuciones pagadas ($15,682.33)’ debe ser rebajada en la cantidad de $56.66, la que debe restituir el Albacea al activo de la' Cuenta Final.
“(C). — La partida de la Cuenta Final titulada ‘Intereses paga-dos ($36,100.64) ’, debe ser rebajada en la suma de $16,392.25; de-biendo el Albacea restituir esta última cantidad al act.ivo de la *54Cuenta Final, con intereses sobre dicha suma al 6 por ciento anual, desde marzo 4 de 1940 en que se cerró la Cuenta Final.
“(D). — En la partida de la Cuenta Final sobre ‘Pagos hechos de plazos vencidos e intereses de legatarios’ ($86,250) la Corte hace las siguientes modificaciones y alteraciones:
“En cuanto a la legataria Humbelina Ventura se refiere, (Apar-tado (A) Impugnación 7a.) debe rebajarse de la referida partida la suma de $125.35, la que debe restituir el Albacea al activo de la Cuenta Final.
“En cuanto al apartado (B) de la Impugnación 7a. o sea ‘Sobre dispendio innecesario de intereses, etc.’ debe rebajarse de la partida impugnada la suma de $2,102.98, la que debe restituir el Albacea al activo de la Cuenta Final. *
“ (E). — En la partida de la Cuenta B’inal titulada ‘Pagos de Ren-tas por Pensiones Vitalicias ($9;852.14), debe rebajarse la cantidad de $2,052.14, la que debe restituir el Albacea al activo de la Cuenta Final.
“(F). — En cuanto a las partidas de la Cuenta Final por ‘Gastos de viaje y extras a Estados Unidos del cuentadante (el Albacea) y Pedro M. Porrata (abogado), montantes a $13,450 y la de $18,000 por honorarios del abogadeo Pedro M. Porrata’, la Corte hace las si-guientes modificaciones y alteraciones:
“La partida por gastos de viaje y extras del Albacea y su abo-gado a Estados Unidos, la Corte la aprueba únicamente en la suma conjunta de-$3,140. 00 más gastos de transportación, conjuntamente_ 810.00
Total_$3,950.00
“En cuanto a los honorarios del abogado Ledo. Pedro M. Porrata, los aprueba únicamente-en la suma de $4,000. Gran total $7,950.
“Debe rebajarse de la totalidad de las partidas de la Cuenta Final mencionadas la suma total de $23,500, la que debe el Albacea restituir al activo de la Cuenta Final.
“ (G). — Con respecto a la partida de la Cuenta Final sobre ‘Gas-tos de Conservación, misceláneos y administrativos etc. ($20,000.00) ’, la Corte resuelve que, de dicha partida debe ser rebajada la cantidad de $10,664.95, la que debe restituir el Albacea al activo de la Cuenta Final.
“(H). — De la partida de la Cuenta Final por ‘Honorarios del Albacea ($10,257Al) debe ser rebajada i a, cantidad de $7,208.11, la que debo restituir el Albacea al activo de la Cuenta Final.
*55“(I). — En relación con la partida de la Cuenta Final titulada ‘Contribución de Herencia e intereses pagados al Pueblo de Puerto Rico por cuenta de los cuatro herederos, $129,331.64’, se ordena .que el Albacea restituya al activo de la Cuenta Final para los opositores Adrián y María Luisa Mercado Riera, las siguientes cantidades, con interés legal/ a saber:
‘Por intereses pagados sobre la contribución de heren-cia _ _$13, 452. 29
‘Por contribución de herencia sobre dineros pertene-cientes a la Sociedad Mario Mercado e Hijos- 20, 019.15
En total-x-$33, 471. 44
“(J). — En cuanto a la partida de la Cuenta Final titulada ‘Li-breta Núm. 2281, en el Banco d,e Ponce, inventariada indebidamentet $325.81’, la Corte ordena quo el Albacea restituya al activo de la Cuenta Final la cantidad íntegra de $325.81.
“ (K). — La Corte ordena quo el Albacea ponga en la Cuenta Final ja fauna do S428,600.33 en Jugar de la cantidad de $413,064.63- que aparece en la Cuenta Final como ‘crédito del causante contra la So-ciedad Mario Mercado e Hijos.’
“Y que, también ponga en la Cuenta Final la cantidad do $6,841.06, en lugar de la suma de $4,942.04 que aparece en la Cuenta Final como ‘beneficios del causante por un mes y veintidós días, co-rrespondiente al año 1937 a 1938’.”
Tanto el ex albacea como los herederos opositores apela-ron para ante este Tribunal. En los autos elevados a esta Corte aparece una transcripción de la evidencia que cubre 2838 páginas y una transcripción de la prueba documental que consta de 855 páginas más. Si a esto agregarnos 320 pá-ginas de los dos alegatos radicados por el albacea y 561 de los dos de los opositores, se verá que no ha sido fácil la ta-rea de extraer de esa montaña de papel las muy sencillas cues-tiones envueltas en esta larga y al parecer interminable dis-puta.
Consideremos primero el recurso interpuesto por el ex al-baeea, el cual so basa en veinte señalamientos de errores quo se imputan al tribunal sentenciador.
*56Como primer señalamiento se alega que la corte inferior erró al no resolver qne la oposición a las cuentas no aducía hechos sufieiqfntes para constituir causa de acción y al declararse con jurisdicción para conocer del caso!'
Nor la cláusula Tercera, inciso (g) del Contrato Transac-eional do septiembre 9 de 19,38, los herederos contratantes es-tipularon lo siguiente:
"(g) Los frutos, rentas y productos o cualesquiera otras acce-siones, de los bienes relictos, serán objeto de la correspondiente ren-dición de cuenta final por el albacea a los demás herederos, y el saldo que resultare será distribuido por cuartas partes entre los susodichos cuatro herederos del causante.
"Si con respecto a cualesquiera partidas o extremos relacionados eon dichas cuentas finales que, desde luego, comprenderán todas las trimestrales y que deberán rendirse dentro de los quince dias siguien-tes a este otorgamiento, surgiere oposición o contienda por parte de cualquier coheredero interesado, de no poderse llegar a un acuerdo amistoso dentro de los cinco días de ser requeridos por uno cual-quiera de los firmantes, se someterán las discrepancias o controversias a la autoridad judicial correspondiente.”
Sostiene el albacea apelante, quien es también heredero del causante, que no apareciendo del escrito de oposición que los herederos opositores cumplieron eou la "condición prece-dente” de requerir a ios otros dos coherederos y al albacea, para tratar de llegar a un acuerdo amistoso dentro de los cinco días siguientes al del requerimiento, dicho escrito de, oposición no alega hechos suficientes para constituir una cansa de acción o una “justiciable controversy” que pudiera ser sometida a la decisión de un-tribunal de justicia; y que, tra-tándose de una condición precedente, que es “consideración y motivo inapetentes para las partes obligarse en la forma en •que lo hicieron”, ninguna de las partes puede invocar la ju-risdicción de un tribunal sin alegar el previo cumplimiento de dicha condición.
En el escrito de oposición, fechado, notificado y radica-do en la corte inferior en marzo 16 de 1940, los opositores .alegan:
*57“XVI. Conforme al referido contrato de septiembre 9, 1938, cláusula 3ra., inciso (g), párr. 2do., quedan requeridos los coherederos Mario y Margarita Mercado Riera para que, dentro de los cinco días de haber sido notificados de este escrito de oposición, se sirvan signi-ficar a los opositores su conformidad o proposición, así como cuales-quiera explicaciones, si las tuvieren, que permitan colegir la posibili-dad o no de llegar a un acuerdo, a los fines de, en caso contrario, someter las discrepancias a la autoridad judicial correspondiente.”
Arguye el apelante que el requerimiento que se hace en el párrafo XVI, supra, no puede ser^ considerado como un cum-plimiento de la mencionada «condición precedente, primero, porque dicho requerimiento ha sido hecho después de haber los opositores recurrido a la autoridad judicial y sin dar a los requeridos el plazo estipulado de cinco días, para llegar a un acuerdo amistoso, antes de acudir a la vía judicial; y, se-gundo, porque el requerimiento no fué dirigido al albaeea, como cuentadante.
Replican los opositores apelados que-de acuerdo con la citada cláusula del contrato transaccional, el albaeea debió rendir la cuenta final en septiembre 24 de 1938, o sea quince días después del otorgamiento del contrato, y no la rindió hasta un año y seis meses después, ó sea en marzo 6 de 1940; que no pudo obtenerse el acuerdo.amistoso dentro de los cinco días del requerimiento, ni tampoco un mes y medio después, a fines de mayo de 1940, cuando los interesados celebraron una' reunión para tratar de llegar a un acuerdo, sin conseguirlo; que el albaeea apelante, sin protesta alguna, asistió a dicha reunión; que después de esa reunión infructuosa, las discre-pancias entre las partes estaban listas para ser sometidas a la autoridad judicial correspondiente, de acuerdo con el con-trato ; que los opositores pidieron señalamiento para la vista del caso y el albaeea se opuso por las razones ya expuestas, pero en septiembre 6, 1940 el albaeea, a través dé su abogado, retiró las objeciones y se dispuso a discutir en su fondo la oposición a las cuentas finales; y que al así actuar, el apelante renunció y quedó para lo sucesivo impedido de hacer valer *58sus objeciones. Alegan además los opositores apelados, que el cuentadante no podía, haber sido requerido como albaeea, porque en la fecha en que se hizo el requerimiento (marzo 16, 1940) ya él había dejado de ser albaeea, por haber expirado el albaceazgo en septiembre 1,1939 (62 D.P.R. 368), razón por la cual se le requirió como heredero y no como albaeea.
Estamos de acuerdo con los apelados en que la corte inferior no cometió el error que se le'imputa en este señala-miento. Aun cuando aceptáramos que el compromiso de ha-cer un esfuerzo para llegar a un acuerdo amistoso, antes de someter las discrepancias o controversias a los tribunales, sea una condición precedente, tendríamos que resolver, como resolvemos, que el albaeea cuentadante está impedido de.le-vantar esa cuestión, primero, por no haber él cumplido con el compromiso que contrajo por virtud de la misma Cláu-sula Tercera, inciso (g)K supra, de rendir las cuentas finales del albaceazgo dentro de los quince. días siguientes al otor-gamiento del contrato transactional; y, segundo, por haber renunciado a esas objeciones al ser llamado el caso para la vista de las discrepancias. Creemos, además, que los here-deros opositores cumplieron substancialmente con la alegada condición precedente, pues desde el 16 de marzo de 1940, fecha en que los opositores notificaron su oposición a las cuentas y requirieron al albaeea para tratar de llegar a un arreglo amistoso, y el 27 de marzo de 1940, fecha en que el albaeea radicó su contestación, transcurrieron once días du-rante los cuales el albaeea tuvo amplia oportunidad para tra-tar de arreglar el asunto amistosamente y evitar el tener que someterlo a la decisión en la vista que comenzó el 13 de noviembre de 1940.
 El segundo error que se imputa a la corte senten-ciadora es el de haber sostenido que el albaeea tenía que lle-var el peso de la prueba durante el procedimiento de rendi-ción y aprobación de cuentas.
*59Del récord taquigráfico aparece que después de declarar sin lugar la suspensión de la vista, solicitada por el albacea, el juez requirió a éste, como cuentadante, para que presen-tase su prueba e inmediatamente y sin objeción alguna su abogado ofreció en evidencia los.“exhibits” que se habían acompañado a las cuentas trimestrales rendidas a los here-deros. Habiéndose hecho objeción a muchos de los exhibit:.;, por no haberse identificado las firmas, insistió el abogado del albacea en que se suspendiese la vista hasta que el albacea, quien se encontraba enfermo en Washington, pudiese compa-recer ante la Corte para identificar las firmas y justificar la validez de los exhibits presentados. La Corte ordenó la sus-pensión hasta el 12 de noviembre, de 1940.
Al comenzar la vista en la indicada fecha, insistió el abo-gado del albacea en que era a los impugnadores de las cuen-tas a quienes correspondía, en primer lugar, establecer y mantener su impugnación; o sea, que el peso de la prueba recaía en este caso sobre los herederos impugnadores. Sos-tuvo la representación del albacea cuentadante, apoyándose en los artículos 587 a 590 del Código de Enjuiciamiento Civil, Ed. 1933 y en Vázquez v. Sosa, 16 D.P.R. 491, que al exi-gir que tanto las cuentas trimestrales como las finales estén respaldadas por el juramento del albacea y acompañadas de los correspondientes comprobantes, el legislador quiso dar a dichas cuentas una autenticidad prima facie, de manera que, salvo impugnación en contrario, deberán ser tenidas por co-rrectas a todos los fines legales; y que cuando las cuentas están respaldadas por el juramento del albacea, el impugna-dor que quiera destruir la presunción de autenticidad tiene que aportar prueba al efecto.
Los herederos impugnadores argüyeron en contraído que de acuerdo con el artículo 588 del Código de Enjuiciamiento Civil, “cuando el albacea o administrador haya terminado la liquidación 'de los bienes, renuncie o sea separado, o por cualquier otra causa cese en el desempeño de su cargo, de-*60berá presentar a la Corte mía cuenta final jurada”; que no estando jurada, la cuenta final rendida por el albacea en este caso, no eriste ninguna presunción legal que pueda ser -con-siderada como evidencia prima facie de su corrección; que de acuerdo con la jurisprudencia(1), en el procedimiento especial' sobre aprobación de las cuentas de un albacea, éste es la parte actora y el opositor es la parte demandada, ocu-pando la cuenta final — que debe estar jurada a los fines de que pueda ser considerada, prima facie, como correcta en cuanto a los cálculos, pero no en cuanto a las partidas — el lugar de la demanda, y la impugnación de las cuentas el lugar de la contestación.
Replicó el albacea, admitiendo que la cuenta final pre-sentada por él a los herederos impugnadores no estaba ju-rada, y alegó: que' dicha cuenta fué rendida de acuerdo con lo estipulado en el contrato transaccional; que no fué el al-bacea y sí los impugnadores quienes radicaron dicha cuenta final ante la Corte; que esas cuentas son copia fiel y exacta de la cuenta final que el albacea hubiera presentado a la Corte, faltándole únicamente la formalidad del juramento; y que si la Corte cree . que el juramento es necesario, el al-bacea está dispuesto a jurar la copia que aparece en los autos.
La corte inferior tuvo ante sí un caso en que ni la cuenta final del albacea, ni las oposiciones de los herederos, habían sido juradas.
En Boerman v. Herederos de Boerman, 52 D.P.R. 611, después de haber dictado la Corte de Distrito una sentencia final declarando que la administración de los bienes del finado Boerman había tocado a su-fin, dicha corte, a instan-cia de ciertos herederos, dictó.una resolución requiriendo a la administradora para que rindiera su cuenta final. Ha-biendo apelado la administradora de la resolución dictada *61por la corte inferior en el incidente relativo a la rendición y aprobación de la cuenta final, solicitaron los herederos la desestimación del recurso por haber sido interpuesto tardía-mente o sea después de haber expirado el término de diez días señalado por el artículo 295 del Código de Enjuicia-miento Civil (Ed. 1933) para apelar de uña providencia dic-tada después de sentencia. Este Tribunal, después de citar los «artículos 588, 589 y 590 del Código de Enjuiciamiento Civil(2), se expresó así:
“De un examen de estos tres artículos se desprende que la radi-cación y aprobación de la cuenta final prácticamente constituye de por sí un procedimiento especial. La ley ha dispuesto que se citen todas las partes interesadas y que de ser necesario se celebre una amplia vista, y ha autorizado una apelación de lo que el mismo esta-tuto califica de ‘auto definitivo, bien aprobando la cuenta presentada, o haciendo en ella modificaciones y alteraciones, con cargo al albacea o administrador, que el derecho y la justicia reclamen;.’
“La resolución que termina la administración judicial pone fin a las actividades del administrador, más es la resolución aprobatoria de la cuenta final la que definitivamente releva al administrador o administradora de su responsabilidad oficial. . . .
*62“Tor lauto, «oraos del criterio de que la resolución apelada era un decreto final dictado en un procedimiento especial y, por ende, que la apelación íué entablada oportunamente.”
Tratándose, pues, en el presente caso de un procedi-miento especial con todas las características de un juicio plenario, y no habiendo sido juradas ni las cuentas finales sometidas por el albaeea ni la impugnación radicada por los herederos inconformes, sonaos de opinión que la corte inferior no cometió el error que se le imputa en este señala-miento.
El tercer señalamiento presenta una cuestión que no ofrece dificultad alguna. Se queja el albaeea apelante de que se le obligue a restituir las cantidades mencionadas en la sentencia recurrida, como si los cuatro herederos hubiesen reclamado, cuando solamente dos de ellos han impugnado las cuentas. La única interpretación razonable de la sentencia es que el albaeea deberá devolver al caudal hereditario las sumas que de acuerdo con la sentencia hubiere gastado indebidamente. Al hacerse el pago definitivo a los herederos, cada uno de éstos, tanto los opositores como los que no impugnaron las cuentas, tendrán derecho a recibir una cuarta parte de la suma total devuelta al caudal hereditario.
Erró la corte inferior al negar su aprobación, como egreso correcto del caudal hereditario, ál gasto de la suma adicional de. $11,234.16 invertida en la restauración de la casa “Marina Núm. 23”? Esa es la cuestión envuelta en el cuarto señalamiento.
De acuerdo con los términos del Contrato Transactional de septiembre 9, 1938 (Cláusula Ia., inciso (1)), la casa “Marina 23” fnó adjudicada al heredero Mario Mercado Riera, el albaeea apelante, reconociendo los herederos contratantes, como egresos correctos del caudal hereditario} la suma de $14,200 que hasta esa fecha había sido invertida por el al-bacea en la restauración de dicho inmueble. De la prueba *63resulta, que con posterioridad a la fecha en que le fue ad-judicada dicha casa, el albacea continuó las obras de restau-ración hasta febrero 29 de 1940, invirtiendo la suma adicio-nal de $11,234.16, que es la que impugnan los herederos opo-sitores.
La decisión de la corte inferior es a nuestro juicio co-rrecta. El heredero Mario Mercado aceptó, al firmar el con-trato transaecional, como parte de su porción hereditaria, .una casa parcialmente restaurada, en la cual se había inver-tido con la aceptación de todos los herederos la cantidad de $14,200. Desde ese momento dicho heredero pasó a ser dueño en pleno dominio de la casa y de la suma en ella invertida. No encontramos en el Contrato Transaecional ni en la evi-dencia practicada, que los herederos contrajeran compromiso alguno de sufragar los gastos adicionales que el nuevo dueño del inmueble se viera precisado a hacer hasta dejar la casa totalmente restaurada.
Tampoco erró la corte sentenciadora al declarar con lugar la oposición a la partida de $56.66, cargada por el albacea a los herederos, por agua consumida en la casa “Marina 23” hasta febrero 23, 1940. Habiendo sido adjudicada la casa al heredero Mario Mercado Riera en septiembre 9, 1938, era a él a quien correspondía pagar el agua'Consumida desde esa fecha en adelante.
La corte inferior resolvió - que en la partida de $36,100.64, por “intereses pagados”, el albacea había incluido indebidamente la suma de $16,392.25, la cual debía ser reintegrada al caudal hereditario. Veamos los hechos.
Al quedar disuelta y liquidada la sociedad de ganancia-les entre don Mario Mercado y Montalvo y su difunta es-posa, los cuatro hijos y herederos de ésta pasaron a ser due-ños de la suma de $161,199.77, representada por un crédito a favor de don Mario Mercado y de su esposa, contra la so-ciedad “Mario Mercado e Hijos”. Por convenio entre don Mario.y sus hijos, la indicada suma quedó en poder de don *64Mario, usufructuariamente y con carácter vitalicio. Al falle-cer don Mario Mercado Montalvo en agosto 22 de 1937, la nuda propiedad y el dominio útil de la suma adeudada por Mario Mercado e Hijos pasó a los cuatro herederos de la causante, doña Eufemia Riera Dubocq.
La corte inferior resolvió que es a la sociedad Mario Mercado e Hijos a quien corresponde pagar los $16,392.25, por intereses sobre la suma por ellos adeudada a los here-deros. Sostiene el albacea que dicha resolución es errónea:
(a) Porque en la escritura de enero 13 de 1927, sobre división y adjudicación de la herencia de doña Eufemia Riera Dubo.cq, no se consignó pacto alguno sobre intereses a de-vengar por el mencionado crédito.
(b) Porque de acuerdo con el Contrato Transaccional de septiembre 9, 1938 (cláusula Ia, inciso (o)) el referido cré-dito, que fue adjudicado por partes iguales a los cuatro he-rederosj por la escritura de enero 13, 1927, “será satisfecho por cuartas partes y con interés al tipo del seis por ciento anual desde agosto 22, 1937, liquidándose dicho interés hasta la fecha, ... a los herederos don Adrián Mercado Riera y doña María Luisa Mercado de Belaval, mediante sendos pa-garés <a sus respectivas órdenes suscritos por la entidad Mario Mercado e Hijos que les serán entregados al firmarse la escritura a que se refiere el inciso precedente, con cargo a los créditos que contra la última tiene hoy la Sucesión de don Mario Mercado Montalvo por $413,064.63; etc.”
La contención del albacea apelante es insostenible por ser contraria a la prueba y por estar basada en una premisa contraria a la realidad. El deudor de la suma de $161,199.77 no era don Mario Mercado Montalvo, como pretende el al-bacea cuentadante, y sí la Sociedad Mario Mercado e Hijos, la cual adeudaba esa suma a la sociedad de gananciales exis-tente entre don Mario Mercado Montalvo y doña Eufemia Riera Dubocq. Al fallecer ésta, el crédito que ella y su es-pumo tenían contra Mario Mercado e Hijos pasó, por con-*65venio entre los herederos, a don Mario Mercado Montalvo para que lo usufructuara durante su vida. Al fallecer don. Mario, ol crédito contra Mario Mercado e Hijos pasó a ser de la absoluta propiedad, por partes iguales, de los cuatro hijos y herederos de la difunta doña Enteróla y del eausaiite don Mario Mercado Montalvo. Es evidente que la deudora fue siempre la Sociedad Mario Mercado e Hijos; que el cau-sante fue condueño primero y usufructuario hasta su mtíerte del mencionado crédito; y que en la fecha en que se otorgo el Contrato Transaceional (septiembre 9, 1938) Mario Mercado e Hijos continuaban adeudando a los cuatro herederos? de doña Eufemia el importe total del crédito.
La Sociedad Mario Mercado e Hijos fue una de las par-tes en el Contrato Transaceional, habiendo concurrido a stí otorgamiento por representación de su socio y director ge-rente, don Mario Mercado y Riera, el albaeea euentandante y apelante. La prueba documental ofrecida por los herede-ros opositores demuestra que don Adrián y doña María Luisa Mercado Riera recibieron sendos pagarés de Mario Mercado e Hijos, en cumplimiento de lo estipulado en el in-ciso (c) cláusula Ia del Contrato Transaceional; que en el montante de cada uno de dichos pagarés se incluyó interés al 6 por ciento anual desde agosto 22, 1937, día en que fa-lleció el testador, hasta su vencimiento en diciembre 9 de' 1938; y que el pagaré a la orden de Adrián Mercado Riera fue prorrogado tres veces, habiéndose pagado--los intereses devengados hasta la fecha de cada una de dichas prórrogas, por la sociedad deudora, Mario Mercado e Hijos. La decla-ración del perito contable William A. Waymonth (T. de EL pág. 2011), demuestra claramente cuán absurda es la conten-ción del albaeea de que el contrato transaceional le autorías para cargar a las cuentas del albaceazgo las sumas pagadas por Mario Mercado e Hijos por concepto de intereses sobre la suma adeudada por dicha Sociedad a los herederos de doña Eufemia Riera Duboeq. Para mayor claridad haremos-. *66constar que, de acuerdo con la prueba, la Sociedad Mario Mercado e Hijos adeudaba al causante don Mario Mercado un total de $413,064.63, y que en esa suma aparece incluida la, de $161,199.77 procedente de la herencia materna. Esa fue sin duda alguna la razón por la cual se estipuló en el inciso (e) cláusula Ia del contrato transaceional, supra, que el im-porte de los pagarés que la Sociedad Mario Mercado e Hi-jos se comprometió entregar y entregó, sería cargado “a los -créditos que contra la última tiene hoy la Sucesión de don Mario Mercado Montalvo por $413,064.63”. Nada encontra-mos en dicho inciso que autorice al albaeea o a Mario Mer- ■ eado e Hijos a pagar los intereses devengados por los $161,199.77 en poder de Mario Mercado e Hijos, con cargo .al «rédito total a favor del causante y ahora de sus herede-tros, pues ello equivaldría a permitir que Mario Mercado e Hijos se enriquecieran injustamente pagando los intereses con el propio dinero de los acreedores. No cometió la corte recurrida el error que se le imputa.
 La corte inferior resolvió que el albaeea debía res-tituir al caudal hereditario $125.33 adeudados por la lega-tari a Humbelina Ventura; $2,102.98, como intereses pagados con motivo del primer pago parcial de legados; y $2,5.02.14 adeudados al eaudál hereditario por anticipos hechos por el albaeea a varios pensionistas. Alega el apelante que la re-solución de la corte es errónea.
.En el acto de la vista el albaeea presentó en evidencia varias escrituras de cartas de pago, y declaró que todas las pensionistas ya habían pagado las cantidades que él les ha-bla anticipado, con excepción de una de ellas que adeudaba aún $938.58, suma que estaba pagando por mensualidades que se le deducían de su pensión mensual. A petición de los opo-sitores, la corte eliminó las cartas de pago y la declaración del albaeea, resolviendo “que no tiene jurisdicción, por tra-tarse de ‘materia posterior no comprendida en las alegacio-nes’ ”. Declaró el albaeea, que por ser las pensionistas per-*67sonas pobres él se vió obligado a anticiparles las sumas ne-cesarias para que pudieran pagar la contribución ele herencia, evitando así un posible embargo de los bienes hereditarios.
Que el albacea está facultado para hacer anticipos a los legatarios y herederos, a cuenta de los legados o participa-ciones a que éstos tuvieren derecho, siempre que en el mo-mento de rendirse la cuenta final las sumas anticipadas ha-yan sido devueltas al caudal hereditario, es cuestión sobre la cual no cabe dudar. 21 Am. Jur. 666, sec. 510, pág. 670, sec, 514 y pág. 633, sec. 448.
El albacea tenía derecho a probar, en el acto de la vista sobre aprobación de sus cuentas finales, el montante de los anticipos hechos por él a legatarios y herederos y las canti-dades devueltas por éstos al caudal hereditario. La corte inferior erró al no admitir las cartas de pago y la declara-ción ofrecidas por el albacea. La orden de restitución debió limitarse a la suma de $938.58, que de acuerdo con la decla-ración del albacea adeudaba entonces la legataria Josefa Oquendo. Alega el albacea qno dicha suma ha sido también devuelta. Resulta, pues, que tanto' el error señalado y co-metido en parte, como la cuestión levantada por los alega-tos, resultan académicos por haberse reintegrado ya aí caudal hereditario las sumas anticipadas.
La corte inferior encontró satisfactoriamente probado que del legado de Humbelina Ventura, el albacea debió de-ducir $1,598 en vez de los $1,472.65 que dedujo; y ordenó la restitución de la diferencia montante a $125.35. El alba-cea no ha expuesto razón alguna por la cual debemos alte-rar la conclusión a que llegó el tribunal inferior.
En el octavo señalamiento se imputa a la corte inferior el error de haber ordenado al albacea la restitución de $2,102.98, pagados innecesariamente sobre el primer pago a-cuenta de legados.
El primer pago parcial de legados e intereses fné hecho por el albacea en mayo 23, 1939, y de acuerdo con la cuenta *68final ascendió a un total ele $86,250. Alegan los opositores que el albacea pudo haber hecho dichos pagos siete meses antes de la fecha en que los hizo, o sea en octubre 22 de 1938, pues para esa fecha había activo suficiente, con lo cual hubiese evitado el dispendio innecesario de la suma pagada por intereses.
En el testamento del causante se dispuso que todos los legados, con excepción del de Pastor Mandry, devengarían intereses al 7 por ciento anual una vez transcurridos noventa días del fallecimiento del testador, y serían pagaderos, la cuarta parte de cada uno de ellos “del dinero efectivo que tenga en los bancos, y el resto dentro del término de cuatro años, a razón de una cuarta parte por año”. El legado del Sr. Mandry, por $100,000, devengaría interés del 4 por ciento anual.
El consentimiento de los herederos para el pago de le-gados, requerido' por el artículo 824, núm. 2 del Código Civil, Ed. 1930, fue otorgado al albacea por la Cláusula 3a, inciso (j) del contrato transaceional.
El albacea trató de excusar su dilación en hacer el pago, alegando (a) que en octubre de 1938 no había dinero dispo-nible para pagar la cuarta parte de los legados y (&) que la reclamación del Gobierno Federal sobre el pago de con-tribución de herencia impidió la aplicación del activo de la herencia al pago del pasivo.
Las conclusiones de la corte inferior están sostenidas por la evidencia, de la cual hemos hecho un detenido examen. De acuerdo con el inventario, el activo hereditario neto as-ciende a $929,430.48. Del mismo inventario y de la Cuenta Final del albacea aparece que en septiembre 9 de 1938 el efectivo en los bancos y en caja ascendía a $264,894.83, as-cendiendo a $413,064.63 las cantidades adeudadas a la Su-cesión por la sociedad Mario Mercado e Hijos, bis evidente que en octubre de 1938 el albacea tenía en su poder fondos *69más que suficientes para pagar los legados en dieha evitar el pago de intereses. feclia y
La controversia con el Gol.ionio Federal no puede ser considerada como razón suficiente para ol albaeea se abstuviera de hacer a su debido tiempo el pago de los le-gados. Dicha controversia estaba limitada, a la suma de $200,000 depositada en el National City Bank, en la ciudad de Nueva York, a nombre del testador. M albaeea no podía disponer de esa suma, sin obtener antes el correspondiente “release’’ o “transfer certificate”.
No erró la corte inferior al resolver que el albaeea, como fiduciario, es responsable a los herederos por la suma pagada indebidamente. Véase: Sánchez .Román, Derecho Civil, Vol. 11, página 1454.
11, 12 y 17. — Kistos tres señalamientos deben ser discutidos conjuntamente toda vez que ellos envuelven la. misma cuestión. Alega c-1 albaeea apelante que la corte inferior erró:
(a) Al no admitir evidencia para demostrar que el plazo' de diez días fijado en el Contrato Transaceional para el pago de la contribución de herencia, es y debe ser interpretado como una condición meramente directiva.
(&) Al no resolver que si dicha condición no era direc-tiva, la misma era imposible de cumplir, de acuerdo con la evidencia practicada.
(c) Al compeler al albaeea a restituir a los herederos Adrián y María Luisa Mercado Riera la suma de $13,452.29, o sea la mitad de los $26,904.58 cobrados por el Tesorero de Puerto Rico como recargos sobre ol importe de ’la contri-bución de herencia.
Sostienen los herederos opositores que el término pactado para la notificación, de defunción y pago de la contribución de herencia era de naturaleza precisa e imperativa; que su cumplimiento ■ era posible; y quo la corte -a quo no erró al *70ordenar la restitución de la suma innecesariamente pagada por el albaeea.
La corte sentenciadora declaró probados los siguientes hechos:
Que habiendo expirado en febrero 18 de 1938 los 180 días de gracia, contados desde la fecha del fallecimiento del cau-sante, el albaeea no radicó la notificación sobre defunción del testador ni pagó la contribución de herencia hasta febrero 29 de 3.940, o sea dos años y diez días- después de haber ex-pirado el término legal.
Que de acuerdo con el Contrato Transaecional (Cláusula 3a, letra (i)), de septiembre 9 de 1938, el albaeea se comprome-tió a radicar la notificación de defunción “dentro de los diez días siguientes a esta fecha”, comprometiéndose, además, a que una vez liquidada la contribución pagaría la parte co-rrespondiente a cada uno-de los herederos y legatarios.
Que al día siguiente de firmado el contrato, ol albaeea se ausentó para Estados Unidos, en gestiones sobre la contri-bución de herencia federal, y no regresó a la Isla hasta marzo 15 de 1939; y que 49 días después de su regreso, o sea el 3 de mayo de 1939, ol albaeea radicó la notificación de de-función del causante. El Tesorero invirtió 335 días en li-quidar la contribución, la cual fue pagada en septiembre 29 de 1939.
La corte inferior resolvió que la ausencia y permanencia del albaeea en Estados Unidos “no constituyeron obstáculos insuperables para haber cumplido el albaeea con la obliga-ción que contrajo de radicar la notificación de defunción den-tro del convenido término do diez días”, pues aun encontrán-dose en Estados Unidos pudo encargar a sus subalternos, agentes o abogados que preparasen y enviasen la notificación junta con el inventario que ya había sido acordado entre todos los interesados y unido al Contrato Transaecional. (Artículo 5, “Ley Para Modificar y Ampliar la Contribución *71Sobre Transmisión de Bienes por Herencia”, enmendad© por Ley núm. 136 de 1939, página 673.)
El citado artículo 5 de la Ley de Contribuciones Sobre Herencia" impone a todo albacea o persona autorizada para administrar bienes, el deber do “trasmitir al Tesorero de Puerto Hieo, dentro de los sesenta días siguientes a la fecha del fallecimiento de la persona a quien represente, una no-tificación jurada de dicho fallecimiento, haciendo constar cla-ramente en ella el nombre y residencia del referido difunto; la fecha del fallecimiento; . . . ; y tan exactamente como sea posible el montante, valor, descripción y situación de los bie-nes del difunto; etc.”. El Tesorero podrá por causa justi-ficada conceder una prórroga no mayor de sesenta días para la radicación de dicha notificación. El artículo 9 de la misma, ley dispone que las contribuciones de herencia deberán ser satisfechas “dentro de término de ciento ochenta días des-pués del fallecimiento del causante”; y si no se pagasen dentro del expresado término, “se cargarán y cobrarán in-tereses sobre ellas al tipo de 1 por ciento por cada mes o fracción de mes”.
Habiendo fallecido el causante el- 22 de agosto de 1937,, el término de 60 días que la citada ley concede al albacea para hacer la notificación de defunción expiró el día 21 de octubre de 1937; y el término de 180 días para pagar la contribución expiró el 19 de febrero de 1938, teniendo de-recho el Tesorero desde esta líltima fecha a cargar y cobrar intereses al 1 por ciento mensual sobre el importe de la con-tribución.
En la fecha en que se otorgó el contrato tvansaceionaL, septiembre 9 de 1938, ya el albacea Labia dejado de cum-plir con los preceptos del estatuto, imponiendo a los herede-ros la carga adicional de tener que pagar interoses al 1 por ciento mensual sobre el importe de sus respectivas partici-paciones. La corte inferior no erró al resolver que la esti-pulación al efecto de que el albacea “dentro de los diez días *72siguientes a esta fecha, hará la correspondiente notificación de defunción al Tesorero de Puerto Rico” y que una vez liquidada la herencia “pagará el albacea por cuenta de cada heredero, así como de los varios legatarios, lo que a cada ano corresponda por concepto de contribución de herencia”, no era una condición meramente directiva y sí un pacto pre-ciso e imperativo por el erial el albacea se comprometió a hacer lo que la ley Je obligaba a hacer para evitar ei pago de intereses.
Resultando de la prueba que el albacea tuvo en todo mo-mento fondos suficientes para haber podido pagar la contri-bución de herencia; y no habiendo el albacea ofrecido una excusa legalmente suficiente para justificar su dilación en hacer el pago, es justo que se le imponga la obligación de devolver a los dos herederos opositores la suma de $13,4-52,29 que reclaman.(3)
M albacea- y su abogado estuvieron en los Hsta-doú Unidos, en gestiones que la corte inferior estimó como beneficiosas para la herencia, desde septiembre 10 de 138 hasta marzo 15 de 1939, o sea durante un período ele 157 días. En la cuenta final del albacea aparecen cargadas a la herencia, con motivo de dicho viaje, las siguientes par-tidas :
(a) Gastos de viaje y. extras_ $13, 450
(b) Honorarios del abogado_$18,000
La corte inferior, basándose en la prueba presentada por los opositores, rebajó la primera partida a la suma de $3,950, asignando al albacea y a su abogado una dieta de $10 a cada uno, durante 157 días y añadiendo al total de $3,140 de las dietas, los gastos de transportación ascendentes a $810 por los dos. No encontramos razón alguna para intervenir con *73la apreciación que de la prueba hizo la corte inferior. .Dicha partida queda aprobada por.la trama de $3,950 concedida por la corte inferior. El albacea deberá reintegrar a la heren-cia la cantidad cargada en exceso, o sea $9,500 que le or-denó reintegrar la corte inferior.
La segunda partida fue reducida a $4,000. Convenimos con la corte inferior en que la suma de $18,000 cargada a los herederos como honorarios de abogado, por gestiones relacionadas con la contribución dé herencia federal, es excesiva. Empero, creemos que la rebaja hecha por la corte inferior, de $18,000 a $4,000, os también excesiva. Considerando que el abogado Porrata permaneció en los Estados Unidos, fuera de su bufete, durante cinco meses, dedicado a la defensa de los intereses de los herederos, y que sns servicios fueron beneficiosos para la herencia, opinamos qne la suma de $7,500 es una remuneración justa y razonable por los cinco meses de servicios profesionales. La partida de honorarios será elevada a $7,500, debiendo el albacea reintegrar al caudal hereditario la diferencia, o sea la suma de $10,500 en vez de la de $14,000 que se le ordenó reintegrar por la resolución recurrida.
En el Contrato Transaccional (cláusula 3a, inciso {!%)) se estipuló que el albacea “tendrá derecho a cualquier remuneración que la ley establezca en su favoi’- y, además, a los gastos legales y necesarios incurridos como consecuen-cia del albaeeazgo, los que se incluirán en la Cuenta Final, etc.5’.
La partida de $20,000 sobre “Gastos de Conservación, Misceláneos y Administrativos, etc.” fue impugnada por los herederos opositores. La corte inferior ordenó al albacea restituir al activo de la Cuenta Final la suma de $10,664.95, importe de gastos hechos por C1 albacea que a juicio de la corte no eran necesarios ni podían ser legalinente -cargados a la herencia.
*74(a) EL cargo de $942.54 por 61 Custodia Quinta Abolición” fué rechazado por la corte inferior por la razón de que en virtud del contrato transaecional la mencionada Quinta pasó a ser propiedad de la heredera Margarita Mercado de Man-dry en septiembre 9 de 1938 y los pagos por custodia de la finca corresponden a los años 1939 y 1940.
Alega el albacea apelante que la corte inferior erró al rechazar algunas de las partidas que integran la suma de $942.54, a saber: $367.50 pagados al guardián de la Quinta por las “70 semanas comprendidas entre el 8 de marzo, 1938 y el 30 de junio, 1938” (sic); $9.54 por luz de la Quinta Aboli-ción por los siete meses entre febrero 1 y agosto 31, 1938; y dos partidas de $173.25 y $5.25 totalmente relacionadas con gastos de la custodia de la finca. Sostiene el albacea que dichas partidas, que ascienden a un total de $555.54 son gastos legítimos del albaeeazgo; y que la suma a restituir por gastos de custodia de la Quinta Abolición debe ser re-ducida a $387.
No encontramos en el récord báse alguna para sostener la contención del apelante, ni razón alguna que pueda justi-ficar nuestra intervención con la apreciación de la prueba por la corte inferior.
(5) Sostiene el apelante que el tribunal sentenciador actuó erróneamente al reducir de $1,500 a $960 las reclamaciones de Indalecio Rivera y Juan V. Díaz, por servicios prestados al albaeeazgo como contables. Arguyen los opositores, en contrario, que la corte inferior erróneamente asumió jurisdicción para considerar y resolver dichas reclamaciones en contra de la herencia; y que erró al no rechazarlas en su totalidad.
La corte inferior, después de considerar toda la eviden-cia aducida en pro y en contra de dichas reclamaciones, a.sí como de las formuladas por los peritos José Gorbea y Julio Benvenutti, llegó, en síntesis, á las siguientes conclusiones:
*75(1) Que los desembolsos Lechos por el albaeea para el pago de honorarios a un perito tasador y tres contables., en relación con la herencia, fueron-legales y necesarios para la formalización del inventario requerido por los artículos 586 y siguientes del Código de Enjuiciamiento Civil, Ed. 1933; para la preparación de las cuentas trimestrales y de la Cuenta Final del albaceazgo, de acuerdo con el artículo 587 del mismo Código; y para cumplir con los requisitos de la Ley de Contribuciones Sobre Herencias.
(2) Que las reclamaciones de Rivera y Díaz deben ser reducidas “a la suma de $960 para cada uno de ellos, a ra-zón de $30 mensuales”.
(3) Que la suma total rebajada, o sea la de $1,080, debe ser restituida al Activo de la Cuenta Final.
La evidencia en cuanto a la naturaleza e importancia de los servicios prestados por los peritos y contables es contra-dictoria, La corte inferior dirimió el conflicto, otorgando a los reclamantes las sumas que consideró justas y razonables, tomando en consideración la importancia de los servicios prestados y la cuantía de la herencia. No se ha aducido por ninguna de las partos contendientes una razón suficiente para que intervengamos con la decisión de la corte sentenciadora, la cual consideramos correcta.
El albaeea cuentadante cargó en la Cuenta Final la sama de $10,257.41, corno importe de su remuneración por la administración de la herencia. La corte inferior le concedió solamente $3,049.30, ordenándole la devolución de la diferencia. Alega, el' apelante que la corte erró»al decretar dicha reducción. Sostienen los opositores que si algún error se cometió fue el de no haber ordenado la devolución’ de la partida en su totalidad; que “el albaceazgo en este caso debe entenderse y fue gratuito”, no siendo aplicable el artículo 586 del Código de Enjuiciamiento Civil (1933); y que si se resolviera que el albaeea tiene derecho a compensación, ésta no podría exceder de .la snma de $960. '
*76Los fundamentos do la decisión dol tribunal recurrido fue-ron, en síntesis, los siguientes-:
1. En el Contrato Transaccional (Cláusula 3, letra (h)) se estipuló que el albaeea testamentario “tendrá derecho a cualquier remuneración que la ley establezca en su favor”.
2. El artículo 830 del Código Civil dispone que “el al-baeeazgo es cargo gratuito”, pero que el tentador podrá, sin embargo, señalar al albaeea la remuneración que tenga por conveniente, pero todo ello “sin perjuicio .del derocho que les asista para cobrar lo que les corresponda por los traba-jos de partición u otros facultativos”.
3. En el'testamento en este caso no se señaló remunera-, ción al albaeea, pero'tampoco se le prohibió que la recibiera.
4. Bajo tales circunstancias, el albaeea tiene derecho a recibir la remuneración proporcional fijada por el artículo 586 del Código de Enjuiciamiento Civil, pero solamente p<*r los ingresos ocurridos durante su administración.
Dispone el artículo 586 del Código de Enjuiciamiento Civil, que el albaeea, “a no disponer otra cosa el testamento bajo el cual se lo nombratendrá derecho a recibir como remuneración por sus servicios el 5 por ciento “de los in-gresos que ocurran durante la administración, montantes a la cantidad máxima de mil (1,000) dólares; 2% por.ciento cuando éstos asciendan hasta diez mil (10,000) dólares; y el uno por ciento sobre las cantidades que excediesen sobro diez mil (10,000) dólares”.
En el.acto de la vista, el perito William A. Waymouth declaró lo siguiente:
“Según ya he expresado en mi declaración, el dinero realmente recibido e ingresado en los bancos asciende a $287,429.71. Compu-tando cinco por ciento sobre los primeros mil dólares, resultan ser $50; dos y medio sobre los próximos $9,000, son $225, y uno por ciento sobre el remanente de $277,429.71, da $2,774.30, o sea un total de $3,049.30.”
*77Alega el apelante one la corte inferior erró al resolver, de acuerdo con el testo español del artículo 586, supra, que la remuneración del albacea debe ser computada tomando como base “los ingresos que ocurran durante la administración” en vez de aplicar el testo inglés de diclio artículo, según el cual la remuneración debe computarse “on sums received in the course of-administration” — sobre las sumas recibidas en el curso de la administración. *
El alegado conflicto entre los textos español e inglés del citado artículo es más aparente que real. Los ingresos que ocurren durante la administración de un caudal hereditario no pueden ser otra cosa sino las cantidades que el albacea recibe en pago de créditos a favor del causante o como pro-ductos o rentas de los bienes de la herencia.
La Sociedad Mario Mercado e Hijos aparecía adeudando a don Mario Mercado Montalvo un total de $413,064.63. En dicha suma se incluyó la de $161,199.77 adeudada por la re-ferida Sociedad a don Mario Mercado y a su esposa, la hemos visto al principio de esta opinión, que al fallecer la esposa de don Mario, el'referido crédito fué adjudicado a los cuatro hijos, por partes iguales, en pago de su herencia materna; y que los cuatro hijos concedieron a don Mario derecho a usufructuar dicho crédito durante su vida. Al fallecer don Mario y terminar el usufructo vitalicio, el cré-dito pasó a ser de la absoluta y exclusiva propiedad de los cuatro herederos de doña .Eufemia Hiera, sin que el albacea tuviera derecho alguno a reclamar o recibir el importe de-dicho crédito, como loarte del caudal hereditario del causante. Prueba de ello es que,, de acuerdo con lo dispuesto en la Cláusula Primera, apartado (E) del Contrato Transaecional, el importe total de dicho crédito fué satisfecho, por cuartas partes, a los herederos Adrián y María Luisa Mercado Riera, “mediante sendos pagarés a sais respectivas órdenes suscri-íos por la entidad Mario Mercado e Hijos”; y a los otros1 dos herederos, Mario y Margarita Mercado Riera, acreditán-*78doles sus respectivas participaciones en cuentas especiales y separadas en los libros de la Sociedad Mario Mercado e Hi-jos. Es evidente que el albaeea nunca recibió ni ingresó como parte del caudal hereditario de don Mario Mercado, la cantidad adeudada y pagada por la mencionada Sociedad a los cuatro herederos de doña Eufemia Riera.
Toda la argumentación de^ apelante, para sostener su ale-gado derecho a remuneración sobre el crédito de $161,199.77, se basa en dos'falsas premisas: (1) que dicha suma era parte del pasivo del causante; y (2) que esa deuda del causante fué amortizada gou el importe de un crédito que el causante tenía contra una tercera persona. No erró la corte inferior al resolver que el albaeea no tenía derecho a recibir remune-ración sobre el importe de dicho crédito. Tampoco erró al resolver que el derecho del albaeea a recibir remuneración está limitado a los ingresos ocurridos durante el curso de su administración, y que la remuneración no puede ser de-terminada tomando como base el valor del corpus .heredita-rio. Véase: 4 Manresa, Comentarios ai Código de Enjuiciamiento Civil, pág. 403; Boerman v. Marrero; 34 D.P.R. 126, 131.
 En el inventario se incluyó como parte del Activo de la herencia la cantidad de $325.81, saldo de la libreta núm. 2281 del Banco de Ponee, expedida a favor de don Mario Mercado y de don Inocencio García, de Guayanilla. Alega el albaeea, que al ser requerido por Inocencio García para que le entregara el saldo de dicha libreta, él practicó una investigación y quedó convencido de que la libreta nunca fue propiedad del testador y sí de Inocencio García; y que entonces accedió a devolver los $325.81 a García, notificando a todos los interesados en la herencia y solicitando del Tesorero de Puerto Rico que diera de baja dicha suma, deduciéndola del Activo de la herencia.
Habiendo t ido impugnadas las actuaciones del albaeea, éste ofreció en evidencia las declaraciones de Inocencio Gar-*79cía y del Sr. Bosaiy, Manager del Banco de Ponce, tendien-tes a sostener que la suma depositada a nombre de Mario Mercado e Inocencio García era de la exclusiva pertenencia de García; que las dos firmas que aparecían en la tarjeta del Banco eran la, de Mercado y la de García; que la suma depositada podía ser retirada con una u otra de las dos fir-mas; que.don Mario Mercado acostumbraba liacer los depó-sitos en esa forma para mayor protección de sus empleados, como lo liabía sido García por más de 35 años; y que la libreta le fue entregada a García el mismo día en que se hizo el depósito, conservándola García en su poder basta el momento en que la presentó ante la Corte.
La corte inferior resolvió que el albacea no tenía facultad para cancelar como baja el importe de la libreta, y ordenó la restitución del mismo al activo de la cuenta final, basando su decisión en las de esta Corte Suprema en Crehore v. Registrador, 22 D.P.R. 32 y Aponte & Sobrino v. Sucesión Pérez, 48 D.P.R. 449, 453.
En Crehore v. Registrador, se resolvió que un albacea, aun cuando sea administrador de la herencia, no está facul-tado para cancelar un crédito hipotecario constituido a favor del causante, ni para enajenar o realizar actos de rigu-roso dominio sobre los bienes inmuebles o derechos reales pertenecientes a la herencia, a menos que haya sido expre-samente autorizado por el testador u obtenido la autoriza-ción expresa de los herederos. Se resolvió, además, que la autorización concedida por la Corte de Distrito al albacea, en un procedimiento ex parte, sin oír a los herederos y sin el consentimiento de éstos, en nada aumenta la capacidad del albacea para otorgar la cancelación de una hipoteca o ena-jenar bienes inmuebles. No encontramos nada en el caso de Aponte & Sobrino v. Sucn. Pérez, que sea aplicable al.de autos.
En el presente caso ño se trata de la realización, por el albacea, de acto alguno de riguroso dominio sobre bienes in-*80muebles o derechos reales de la herencia relicta. Fu alba-cea, presumiendo que la libreta en cuestión pertenecía al tes-tador, incluyó en el activo de la herencia el saldo que en la misma aparecía. Convencido de su error y de que dicho saldo pertenecía al Sr. García, el albacea entregó el saldo a su dueño y notificó a los herederos y al Tesorero.
Aceptando, sin resolverlo, que un albacea no esté facul-tado para devolver a su legítimo dueño bienes muebles erró-neamente inventariados como pertenecientes al testador, el-hecho es que ante la Corte de Distrito, en un procedimiento en el cual eran partes todos los interesados en la herencia, el albacea ofreció prueba documental y testifical para demos-trar que el saldo de $325.81 pertenece al tenedor de la libreta y no al testador.
Siendo la prueba ofrecida por el albacea suficiente para establecer el hecho de que la indicada suma no pertenece al caudal hereditario y sí a Inocencio G-arcía, y habiendo sido oídos los herederos opositores, quienes tomaron parte muy activa en el examen de los testigos, opinamos que la corte inferior erró al ordenar la restitución al caudal hereditario del saldo de la libreta.
En el Contrato Transaceional de septiembre 9, 1938 y en la Cuenta Final sometida por el albacea, se hizo cons-tar que la acreencia que tenía el causante en la Sociedad Mario Mercado e Hijos ascendía a la suma de $413,064.63. En la cuenta final dicha suma aparece en la partida titulada “Traspaso del saldo de las cuentas de la herencia con Central Rufina”.
Alegaron los opositores, que en la liquidación o imposi-ción de la contribución por el Tesorero y en el recibo de la contribución de herencia, documentos que fueron admitidos en evidenciaj la referida partida aparece con un saldo de $428,600.33, en vez de los $413,064.63 reportados en la cuenta final.
*81La corte inferior declaró con lugar la oposición, orde-nando “que el albacea ponga en su cuenta final la suma de $428,600.33, ‘en lugar de la suma de $413,084.63 que aparece en la cuenta final como crédito del causante contra la Socie-dad Mario Mercado e Hijos”. Alega el albacea apelante que dicha orden es errónea.
En el acto de la vista el albacea ofreció el testimonio del Sr. José Eamón Peralta, Administrador de la- Central Ru-fina, quien declaró que la acreencia de don Mario Mercado, en la fecha de su muerte, ascendía a $428,600.33; que en septiembre de 1937, muerto ya don Mario, la Sociedad Mario Mercado e Hijos pagó al Tesorero de Puerto Eico la suma de $15,535.70, por concepto de cóntribuciones sobre in-gresos adeudadas y no satisfechas por el testador al ocurrir su.muerte; que-al practicarse el inventario, después de hecho el pago de $15,535.70, dicha suma fue deducida de la acreen-cia de $428,600.33, quedando ésta reducida por virtud de dicho pago a la suma de $413,064.63, que fué la incluida por el albacea, de común acuerdo con los herederos, en el inven-tario que formó parte del Contrato Transaccional; que es cierto que en la notificación de defunción el albacea consignó como importe de la acreencia la suma de $413,064.63, pero en cambio no solicitó deducción alguna por concepto de los $15,535.70 satisfechos por Mario Mercado e Hijos a nombre y por cuenta de la Sucesión, con cargo a la acreencia original de $428,600.33; que al computar la contribución el Te-sorero tomó la suma de $428,800.33 como importe del crédito en la fecha del fallecimiento del causante, pero incluyó y aceptó como una deducción del caudal los $15,535.70 del alu-dido pago de contribuciones sobre ingresos, imponiendo la contribución sobre $413,064.63 solamente.
En la liquidación practicada por el Tesorero (Ex. 25 del albacea) aparece entre los créditos personales del causante el siguiente: “De Mario Mercado e Hijos, $428,600.33”. Entre las “Deducciones ¿1 Caudal Hereditario” figura la si-*82guíente partida: “Deuda por concepto de Contribución So-bre Ingresos, $23,395.04”. El albacea sostiene que en esa suma está incluida la de $15,535.70 envuelta en'esta contro-versia.
El mismo testigo Sr. Peralta declaró que si se deduce del importe original de $428,600.33 la suma de $23,395.04, deducida por concepto de contribuciones sobre ingresos, el importe del crédito queda reducido a $405,204.6,9.
Creemos que existen razones suficientes para justificar una modificación de la orden recurrida, en el sentido que pasamos a indicar. Si en la fecha en que falleció don Mario Mercado la Sociedad Mario Mercado e Hijos le adeudaba $428,600.33, ésa y no otra es la cantidad que el albacea de-bió consignar en el inventario y en la notificación de defun-ción, como parte del Activo del caudal hereditario. Si des-pués de ocurrido el fallecimiento del testador, la Sociedad deudora Mario Mercado e Hijos o el albacea pagaron, por cuenta de los herederos, las sumas que el testador adeudaba por concepto de contribuciones sobre ingresos, reduciendo, ■como consecuencia de ese pago, el montante del crédito en ■ese caso el albacea tiene derecho a cargar en el Pasivo de la herencia la suma realmente pagada al Tesorero por el indicado concepto de contribuciones sobre ingresos. Obligar .al albacea a que ponga en su cuenta final la suma de $428,600.33, como crédito del causante contra Mario Mercado ... . . # e Hijos, sin autorizarle al mismo tiempo a llevar al pasivo la reducción sufrida por dicho crédito, equivaldría a autori-zar el injusto enriquecimiento- de los herederos en la suma pagada para saldar una deuda del testador.
La orden recurrida debe ser modificada en el sentido de permitir al cuentadante que lleve al pasivo de su cuenta final la suma que, de acuerdo con la liquidación practicada por el Tesorero y los comprobantes en su poder, hubiere sido pagada al Tesoro Insular por contribuciones sobre ingresos *83adeudadas por el testador en la fecha de su muerte. Y así modificada será confirmada.
La Corte inferior sostuvo la impugnación de los opositores y ordenó al albaeea cuentadante que “ponga en su cuenta, final la cantidad de $6,481.08 en lugar de la suma de $4,942.04 que aparece en la Cuenta Final como beyieficios del causante por un mes y 22 días correspondientes al año 1937 a 1938”, en la Sociedad Mario Mercado o Hijos.
Alega el albaeea apelante que la cantidad realmente re-cibida por él, de la sociedad Mario Mercado e Hijos, fué la de $4,942.04 que figura en el Activo de su Cuenta Final; y que esa suma es el 30 por ciento que correspondía al testa-dor en los beneficios de la Sociedad durante el año 1937-38, ascendentes a la suma de $16,473.46. Esta alegación apa-rece sostenida por la declaración' del Contable, Juan V. Díaz y por los libros de contabilidad del albaceaxgo, do los cuales aparece ingresada la cantidad de $4,942.04.
La contención de los opositores es, que de acuerdo con el documento ofrecido por el propio albaeea, el Tesorero computó la contribución de herencia sobre una. partida do $6,481.08; que el albaeea no hizo objeción alguna y pagó la contribución sobre dicha suma, y trata de cobrar a cada uno de los herederos la parte proporcional que le corresponde en el montante de la contribución; y que la actuación del cuentadante le impido presentar evidencia para alterar dicha partida.
Declaró el Sr. José 14. Peralta, que la cifra de $6,481.06, computada por el Tesorero, es un mero estimado de lo que aumentó el capital de don Mario en la Sociedad, entre junio 30 de 1937, que es la fecha en que el testador rindió su úl-tima planilla de income tax, y agosto 22, 1937, fecha de su muerte; que los beneficios que correspondieron al albaceazgo, sobre el 10 por ciento de capital de don Mario, por el año económico que terminó el 30 de junio de 1938, ascendieron a $4,942.04, que es la cantidad realmente recibida por el ad-*84ministrador y que fué distribuida, por'cuartas partes, entre los cuatro herederos.
La prueba demuestra fuera de toda duda que la cantidad realmente recibida por el albacea fué la de $4,942.04. Esa es la suma que de acuerdo con la ley debe ser incluida por el albacea en su cuenta final. Artículo 587 del Código de Enjuiciamiento Civil (Ed. 1933); 21 Am. Jur. 662; McCauley’s Estate, 258 Pa. 502 (102 A. 136); Fay v. Muzzey, 13 Gray (Mass.) 53, 74 Am. Dec. 619.
Es errónea la orden recurrida en cuanto obliga al alba-cea a acreditar al Activo de la herencia una suma que excede en $1,539.02 a la recibida por él; y es injusta, porque per-mite el indebido enriquecimiento de los opositores en la in-dicada suma, que el albacea estaría obligado a reponer con cargo a su cuenta.
La orden en cuanto a esta partida se refiere debe ser re-vocada.
RECURSO DE LOS HEREDEROS OPOSITORES
Se basa este recurso en trece señalamientos, de los cua-les discutiremos solamente los designados con los números I, II y IY y IX a XIII inclusive. Los cinco restantes han sido considerados y resueltos en la primera parte de esta opinión. .
I. La partida que aparece en la Cuenta Final bajo el título “Ayuda a Insolventes”, por $5,721.52, fuó aprobada. Alegan los opositores apelantes- que la corte inferior erró al'.no condenar al albacea a reintegrar dicha suma al activo del caudal hereditario.
La oposición a dicha partida se basa en que la misma no constituye una carga testamentaria o deuda del causante ni fué reconocida por los herederos en el Contrato Transac-cional.
Defendiendo sus actuaciones, alegó el albacea que en las cuentas trimestrales rendidas a los herederos se dió a éstos *85toda la información necesaria; que todos los datos aparecen en los libros y records del albaeeazgo, los cuales han estado siempre a la disposición de los opositores; que el testador dedicaba parte de sus ingresos a socorrer a pobres e insol-ventes y contrajo compromisos que ol albacea de buena fe ha cumplido; que hizo dichos pagos a insolventes, cumpliendo instrucciones que el causante, quien era su padre, le diera en diferentes ocasiones, para ayudar a ciertas personas que por razón de su avanzada edad o enfermedad estaban físi-camente incapacitadas para ganarse el sustento.
Al impartir su aprobación a esta partida, el' juez senten-ciador se expresó así:
' “Don Mario Mercado Montalvo, movido por un espíritu de mera liberalidad, por sentimientos- de caridad cristiana y quizás conven-cido íntimamente de que 'dar a los pobres es prestar a Dios, quien devuelve ciento por uno’, socorría económicamente a varias personas insolventes, como las que fueron traídas a declarar en la vista de la impugnación Núm. 2. El testador se comprometió con tales insol-ventes a extenderles tal ayuda • económica durante la vida natural de los mismos. Su hijo el albacea Mario Mercado Riera, después de la muerte del testador, continuó extendiendo esa ayuda económica a dichos insolventes hasta llegar a la suma total de $5,721.52. 'La liberalidad de por sí es causa suficiente de un contrato’. (Cabanillas v. Cabanillas, 33 D.P.R. 777, 779).”
Que las sumas cargadas por el albacea a la partida “Ayuda a Insolventes”, fueron realmente desembolsadas por el albacea y pagadas a un níhuoro de ancianos e inválidos a quienes el tostador acostumbraba socorrer, es un hecho que la corte i a torior consideró claramente establecido por la evi-dencia. Ésta demuestra que el albacea, al .enterarse de la oposición de los dos herederos apelantes, en mayo de 1939 suspendió en algunos casos y redujo en otros la ayuda que semanalmente enviaba a los protegidos del testador. No está, pues, en controversia la honradez del albacea y sí su facultad para hacer los mencionados pagos con cargo al caudal hereditario.
*86No censuramos al juez sentenciador por su resolución del conflicto que le fué sometido por las partes. Obligado a de-cidir si el albacea, quien por ser hijo del testador creyó que el respeto' que debía a la memoria de su padre le obligaba y le autorizaba, como albacea, para continuar, después de la muerte de su padre, las obras de caridad cristiana que éste solía hacer durante su vida, había procedido correcta-mente o si debía sostenerse la actitud estrictamente legal de los opositores, quienes protestaban de que sin su previo con-sentimiento se usaran fondos del caudal hereditario para tales- donativos, negándose a ratificar, como pudieron haberlo hecho, el acto generoso, aun cuando fuera ultra vires, del hermano y albacea, jjareee natural que el sentenciador sin-tiese más simpatías por aquél que por amor a la caridad se olvidó de la ley.
Examinado el caso con frialdad y serenidad tenemos que convenir con los opositores apelantes en que los pagos he-chos a insolventes e inválidos no constituían una carga tes-tamentaria. Del testamento no aparece que el testador ins-tituyera legado o disposición alguna en beneficio de pobres o insolventes indeterminados. En todos los legados y pen-siones vitalicias instituidos por el testador aparecen los nombres de los beneficiarios, pero entre esos nombres no figuran los de las personas a quienes el albacea hiciera pagos después de la muerte del causante.
Los pagos que durante su vida y por pura generosidad ■hiciera don Mario Mercado a ciertas personas, no le obli-gaban, ni tampoco a sus herederos, a continuar haciéndolos después de su muerte.
La contención del albacea apelado de que al hacer dichos pagos a insolventes, ios hizo obedeciendo instrucciones con-fidenciales que el testador le diera en diferentes ocasiones, no es costenible en derecho, pues ello equivaldría a admitir la legalidad de los fideicomisos secretos, proscritos por el artículo 714, inciso 4 del Código Civil (1.930), según el cual *87no surtirán efecto: “Las (disposiciones) que tengan por olí-jeto dejar a una persona el todo o parte de los bienes here-ditarios para que los aplique o invierta según instrucciones reservadas que le hubiese comunicado el testador.” Dictá-menes de Maura, Yol. IV, págs. 163, 164.
Tampoco es sostenible la teoría del albacea de que los hechos probados demuestran la existencia de un contrato de “renta vitalicia” por parte de-don Mario a favor de estas personas indigentes.
La “renta vitalicia” es un contrato aleatorio por el cual el deudor se obliga a pagar una pensión, durante la vida de una o más personas determinadas, por un capital en bienes muebles o inmuebles, cuyo dominio se le transfiere desde luego con la carga de la pensión. , Artículo 1702, Código Civil, edición de 1930. “El contrato-es más bien una donación o un legado, según se haga intervivos o mortis causa”. Manresa, Vol. 12, ed. de 1907, pág. 61.
Además de la renta vitalicia establecida por título one-roso (Art. 1702, C. C., supra), la ley reconoce la-posibilidad de que la renta sea establecida por título lucrativo, por una determinada persona sobre sus propios bienes, teniendo en este caso el carácter de una donación o- de una liberalidad hecha por el constituyente. 12 Manresa, Código Civil, Ed. de 1907, pág. 89. La renta vitalicia constituida a título gra-tuito deberá regirse por las reglas generales de las donacio-nes. 27 Enc. Jur. Española, pág. 220.
No apareciendo del testamento disposición alguna que autorice al albacea a hacer pago alguno a personas insol-ventes, ni que se haya gravado una propiedad inmueble para garantizar el pago de las rentas vitalicias que se ha preten-dido establecer en este caso, éstas deben regirse por los pre-ceptos legales aplicables a las donaciones intervivos de co-sas muebles o título gratuito. Artículo 269 del Có.digo Civil, 1930.
*88Dispone el artículo 574 del mismo Código Civil, que la donación de cosa mueble, como lo es el dinero, podrá hacerse verbalmente o por escrito, y, además:
“La verbal requiere la entrega simultánea de la cosa donada. Faltando este requisito, no surtirá efecto si no se hace por escrito y consta en la misma forma la aceptación.”
De la prueba practicada resulta que el causante acostum-braba socorrer a un' número de personas necesitadas, hacién-doles donativos de ciertas cantidades semanalmente. No se ña presentado en evidencia escrito o documento alguno por el cual se comprometiera el causante a continuar haciendo esos pagos semanales durante el término de su propia vida o dir.ante hi vida de cada uno de los donatarios. Y ya he-mos visto qne en su testamento no instituyó legado alguno ni afectó propiedad inmueble' alguna para atender al pago de dichas dádivas después de su muerte. La donación que semanalmente hacía el causante a sus protegidos quedaba consumada por la entrega del dinero donado a cada uno de ellos. Una. donación hecha verbalmente en las condiciones indicadas no lleva implícita promesa u obligación alguna de pagos futuros. 5 Manresa, Código Civil, 116, 118.
La corte inferior erró al no ordenar la restitución de la suma pagada. .La resolución recurrida debe ser modificada en el sentido de ordenar la restitución del montante de dicha partida.
 II. Se quejan los opositores apelantes de la apro-bación por la corte inferior de la partida de $10,176.79, de-signada en las cuentas finales como “Becas a estudiantes • pobres ’ 1
La oposición a dicha partida se basó en que a juicio de los opositores los egresos por el indicado concepto no son una carga testamentaria ni deuda hereditaria; que dichos pagos no fueron reconocidos por los herederos en el contrato transaccional ni en el inventario; y qne el albacea no estaba *89facultado por la ley ni por los herederos para hacer tales desembolsos.
La corte inferior, al aprobar la partida, declaró como hechos probados a su satisfacción que el causante envió por su cuenta a varios estudiantes necesitados o insolventes, de buena clasificación académica, y de buena conducta, a estu-diar carreras en colegios de los Estados Unidos, asumiendo el causante la obligación de pagares los gastos que tuvieren hasta terminar sus respectivas carreras; que el causante cumplió religiosamente dicha obligación hasta la fecha de su fallecimiento, dando instrucciones a su hijo, el albaeea, para que continuara cumpliéndola después de su muerte; y que después del fallecimiento del testador el albaeea continuó pagando las becas de los estudiantes, hasta una suma total de $10,170.79.
El testador, al enviar a ios estudiantes a los centros edu-cativos del continente, comprometiéndose a sostenerlos eco-nómicamente hasta que terminasen sus estudios aun cuando realizó un hecho lícito y puramente voluntario, al ser acep-tada su promesa por los estudiantes, el testador quedó eon-traetualmente obligado para con dichos jóvenes. Si el Sr. Mercado, después de haber contraído esa obligación y de haber dichos jóvenes comenzado sus estudios, se hubiese negado a continuar sufragando sus gastos, no hay duda en cuanto a que hubiera podido ser competido a cumplir el contrato por él ce-lebrado. Esa obligación de carácter puramente contractual del causante se trasmitió a sus herederos desde el momento de su muerte, conforme al artículo 610 del Código Civil (1930).
Por vía de ilustración haremos constar que la jurispru-dencia americana resuelve casos similares al presente me-diante la aplicación de la doctrina del “promissory estop-pel”.
í)on Mario Mercado Montalvo no estaba obligado en ma-nera alguna a proveer fondos para la educación de estos jóvenes estudiantes insolventes. El ofrecimiento que él les *90hiciera, como acto voluntario y de mera liberalidad, podía haber sido retirado o revocado por él en cualquier momento antes de que los beneficiarios de tal promeca, confiando en ella, cambiaran su posición, perjudicándose al así hacerlo. Los jóvenes en este caso cambiaron de posición. Tuvieron fe en el hombre noble y generoso que les ofreció lo que sus padres no podían “darles — una carrera. Tenían la firme creen-cia — y en ello no se equivocaron — de que el señor Mercado cumpliría su promesa y no les abandonaría a mitad del ca-mino. E inspirados por esa fe en su protector lo renuncia-ron todo y fueron al Norte a estudiar y a demostrar, como demostraron, que eran dignos de la protección que se les ofreciera.
En Matzger v. Arcade Bldg. & Realty Co., L.R.A. 1915A, 288 se expone la doctrina del estoppel así:
"El estoppel puede1 resultar solamente de palabras o actos que hayan inducido a otro a cambiar su posición con perjuicio para sí jnismo, y que una persona razonable debió anticipar que habrían de producir tal resultado.
"La doctrina del estoppel se aplica no solamente para impedir a quien recibe y retiene un beneficio, que niegue la validez de la transacción de la cual recibió tal beneficio, sí que también para im-pedir a una de las partes en una transacción que niegue la validez de la misma cuando, si no se sostuviera como válida, la otra parte que ha actuado confiando en la actitud de la primera parte sería colocada en una posición materialmente peor, que la que de otro modo ocuparía."
Aplicando esta doctrina a hechos y circunstancias pare-cidos a los que estamos considerando, se ha resuelto que "una promesa de pagar a otra persona los gastos de un viaje a Europa, no relacionado en manera alguna con los negocios del que hizo dicha promesa, está basada en una causa suficiente; y si la persona a quien se hizo la oferta realiza dicho viaje, osa persona tiene derecho a recobrar el importe de sus gastos de aquél que prometió pagarlos’12 Am. Jur., pág. 575, sec. 80.
*91“Esto principio esíá también fllustrado por la reg’a de que una promesa, aun cuando sea hecha por un tercero, para inducir a una persona a contraer matrimonio, está basada en una causa suficiente, aun cuando no se le exija que se case con una persona determinada. Bajo un aspecto, el matrimonio con una persona de su elección puede ser un beneficio para aquél a quien sé hiciera la promesa. Empero, como al contraer matrimonio él está haciendo algo que no está legal-mente obligado a hacer, su cambio de posición es considerado por la ley como un detrimento.” 12 Am. Jur. 575, sec. 80.
Se lia resuelto también que aun miando la abstinencia del uso de tabaco o de licores intoxicantes puede ser realmente beneficiosa para una persona, el compromiso de abstenerse de usar tabaco o licor es causa suficiente para exigir el cum-plimiento de una promesa. 12 Am. Jur., páginas 577-581. Numerosos son los casos en los cuales se ha sostenido que la persona que ha prometido contribuir con una cantidad determinada a una obra de caridad, está legalmente impe-dida (estopped) para alegar la falta de causa o considera-ción cuando se ha gastado dinero o contraído compromisos confiando en su promesa y el incumplimiento de ésta habría de causar perjuicios a la otra par.te. 19 Am. Jur., pág. 659.
No hay duda alguna de que el incumplimiento de la pro-mesa hecha por el causante a los estudiantes hubiera cau-sado a éstos grandes e irreparables perjuicios. Los herede-ros estaban obligadas a cumplir esa promesa como una carga hereditaria.
No erró la corte inferior al aprobar esta partida.
IY. La cuestión envuelta en este señalamiento se basa en los hechos siguientes:
Don Mario Mercado instituyó en su testamento varios legados de a $10,000 cada uno para sus nietos y bisnietos. Entre esos legatarios no figura el nieto Adrián Vincenzo Mercado Jiménez, hijo del opositor Adrián Mercado Kiera, por haber nacido con posterioridad al otorgamiento del testa-mento.
*92Por convenio entre los cuatro herederos, en el inventario unido al Contrato Transaeeional se incluyó la suma de $10,000 a favor del menor, estipulándose en la Cláusula 3a, inciso (j) de dicho contrato, que
“Los diez mil ($10,000) dólares consignados en el inventario para el menor hijo de don Adrián Mercado Eiera, estarán sujetos a las mismas condiciones a que se hallen afectos los legados hechos a nie-tos y biznietos en' el testamento.” (Bastardillas nuestras.)
La disposición testamentaria a que se hace referencia en la cláusula precedente, dice así:
“Designo a don Mario Mercado Eiera tutor de todas las personas a quien anteriormente les. be dejado legado, y que se encuentran com-prendidas entre aquéllas sometidas a tutela, y a los solos efectos de la administración de dichos legados.” (Bastardillas nuestras.)
En las cuentas finales del al'bacea, bajo el rubro “Pagos hechos de plazos vencidos e intereses de legatarios”, aparece una partida que dice así: “A Adrián Y. Mercado Jiménez, $3,550. ” Dicha suma se consigna como pagada a Mario Mercado Eiera por el primer plazo e intereses, sobre los $10,000 que aparecen en el inventario a favor del menor Mercado Jiménez.
Alegan los opositores que el citado- menor no es un le-gatario y sí un beneficiario, por razón de la donación inter-vivos acordada en el contrato transaeeional, supra; y que estando dicho menor bajo la patria potestad do su padre, el' opositor Adrián Mercado Eiera, el plazo vencido con sus in-tereses, así como los plazos futuros deben ser entregados al padre del menor beneficiario y no al tutor designado en el testamento para los legatarios “Sometidos a tutela”. Pidie-ron los opositores que se ordenase al albacea entregar la suma de $3,550 al padre del menor. Insistió el albacea en que en su carácter de tutor, “y a los solos efectos de la ad-ministración” de los $10,000 donados al menor, es a 61 a quien corresponde recibir y administrar el fondo, de acuerdo *93con lo dispuesto en las preinsertas cláusulas del contrato transaccional y del testamento. La corte a quo declaró sin lugar la oposición en los términos siguientes:
“La corte resuelve declararla sin lugar, por entender que su mi-sión y jurisdicción están limitadas en este procedimiento únicamente a ¡a aprobación de la Cuenta Final presentada por el albacea, sin que pueda resolver nada sobre cuestiones relativas a la tutela o pa-tria potestad, en relación con el testamento, sobre el menor Adrián Mercado Jiménez.”
La resolución recurrida es, en cnanto a este extremo, errónea. La misión de la corte de distrito en un procedi-miento de esta naturaleza es la de examinar cuidadosamente todas y cada una de las partidas de la cuenta final que hu-bieren sido impugnadas, aprobándolas o rechazándolas según se ajusten o no a los preceptos de la ley, a las disposiciones testamentarias y a lo que hayan podido convenir los intere-sados en la herencia. (4)
El albacea, don Mario Mercado Riera, interpretando el testamento y el contrato transaccional en el sentido de que es a él a quien corresponde recibir y administrar los $10,000 donados al menor Adrián Y. Mercado Jiménez, cargó en la cuenta final el importe del primer plazo e intereses recibi-dos por él por cuenta y para beneficio del menor. Los dos herederos opositores sostienen que el pago debió ser hecho por el albacea al padre del menor.
Tratándose como se trata de la aprobación o desaproba-ción de una partida de la cuenta final y teniendo ante sí a todas las partes interesadas — el albacea y tutor del menor y los cuatro herederos — no vemos razón alguna para que la corte a quo no pudiera proceder con plena jurisdicción a resolver si el importe de la partida en cuestión debía ser en-tregado al padre del menor o si el señor Mario Mercado Riera tenía derecho a recibir y administrar esa suma para beneficio del menor donatario.
*94La cuestión a resolver no ofrece serias dificultades. En el contrato transaecional y en el testamento — que constitu-yen la ley entre las partes- — debemos encontrar la solución.
Muerto el causante sin haber dejado disposición testa-mentaria alguna en favor -del nieto postumo, sus cuatro hi-jos y herederos, • entre los cuales figura Adrián Mercado Riera, padre del menor, creyendo que era justo y razonable que éste recibiera una cantidad igual a la que por vía de legado habrían de recibir cada uno de los otros nietos y biz-nietos, acordaron entre sí consignar en el inventario una donación de $10,000 “para el menor hijo de Don Adrián Mercado Riera”, con cargo al caudal hereditario-. Es indu-dable que si los cuatro herederos donantes se hubiesen limi-tado a consignar dicha suma en el inventario, para el indi-cado fin, lo procedente sería ordenar al albacea la entrega de la suma donada y sus intereses al padre del menor, a quien, por tener la patria potestad sobre su hijo, -correspon-dería la administración y custodia de sus bienes. Empero, los herederos' donantes, entre ellos el propio padre del me-nor, deseosos de que el menor donatario quedase colocado en posición idéntica a la de los menores legatarios mencionados en el testamento, estipularon y convinieron (Cláusula 3a, in-ciso (j), supra) en el contrato transaecional, que los diez mil dólares por-ellos donados “estarán sujetos a las mismas condiciones a que se hallen afectos los legados hechos a nie-tos y biznietos en el testamento”.
Ya hemos visto cuáles son las condiciones a que de acuerdo con el testamento, supra, se hallan afectos los lega-dos hechos a nietos y biznietos. Todos los legatarios mencio-nados en eliestamento, que fueren personas “que se encuen-tren comprendidas entre aquellas sometidas a tutela”, o sea menores o incapacitados, quedan bajo la tutela de don Mario Mercado Riera, no en cuanto a sus personas y sí “a los solos efectos de la administración de dichos iegados”.
*95Tanto el albacea cuentadante como los herederos opo-sitores admiten en sus respectivos alegatos que los $10,000 consignados en el inventario- para ser pagados al menor Mercado Jiménez, con cargo al caudal hereditario, constitu-yen nna donación entre vivos, puramente graciosa, hecha pol-los cuatro únicos y universales herederos del causante a favor del menor. Tratándose, pues, de una donación que ha de producir sus efectos entre vivos, ésta debe regirse pol-las disposiciones generales de los contratos y obligaciones en todo lo que no se halle determinado en el Título II £<De la Donación” (Libro Tercero) del Código Civil. Artículo 563 del Código Civil de 1930.
La ley reconoce el derecho del donante a imponer condi-ciones y provee que “la donación será revocada a instancia del donante, cuando el donatario haya dejado de cumplir al-guna de las condiciones que aquél le impuso”. Artículo 589, Código Civil. En el presente caso, los cuatro donantes, estando capacitados para contratar y disponer de sus bienes y, por tanto, para hacer la donación bajo las condiciones que creyeren convenientes, acordaron y estipularon que la suma donada por los cuatro al menor no será entregada al dona-tario hasta que éste llegue a su mayor edad y que en el en-tretanto la suma donada quedará en poder de don Mario Mercado Eiera para ser administrada y conservada para be-neficio del donatario. El opositor don Adrián Mercado Eiera, padre del menor y uno de los cuatro donantes, quien esti-puló y aceptó las condiciones impuestas por los cuatro al hacer la donación, no tiene derecho a reclamar la suma do-nada y repudiar las condiciones. La obligación nacida del contrato transaceional, no siendo contraria a las leyes, a la moral ni al orden público, tiene fuerza de ley entre las par-tes contratantes y debe ser cumplida. Artículos 1044 y 1207 del Código Civil, edición de 1930.
Por las razones expuestas resolvemos que la partida en controversia debe ser aprobada. ■
*96IX. Los hechos que motivaron este señalamiento son, en síntesis, los siguientes:
Don Mario Mercado Montalvo era dueño de una cuenta personal de ahorros en la Sucursal del National City Bank of New York, en Ponce. El saldo de la misma ascendía en ]a fecha de su muerte, agosto 22 de 3937, a $201,871.02. •
En abril '5, 1937, el señor Mercado personalmente extrajo de su referida cuenta la suma de $47,000. Dé acuerdo con sus instrucciones el Banco transfirió los $47,000 a su oficina central en San Juan para ser entregados al administrador de Mario Mercado e Hijos, don José B. Peralta. La suma fue entregada el mismo día a Peralta y a Pastor Mandry, Jr., contra recibo del primero por cuenta de la Sociedad' “Mario Mercado e Hijos”. Al día siguiente, .Peralta y Mandry ofrecieron a Elvira Olivieri Cummins y a los Lla-veras, de Yauco, la suma de $45,359.50, con motivo de la prioridad que la Sociedad Mario Mercado e Hijos alegaba tener para la compra de ciertos terrenos. Habiéndose ne-gado la Sra. Olivieri y los Lluveras a aceptar él dinero, el Sr. Mandry radicó una demanda ante la Corte de Distrito de Ponce, a nombre de la mencionada Sociedad y consignó allí la indicada suma.
En el inventario practicado para ser unido al contrato transaccional, el albacea no incluyó el alegado crédito por $45,359.50 a favor del causante y en contra de Mario Mercado e Hijos, pero se estipuló expresamente que se conside-rarían inventariados cuantos créditos, derechos y acciones aparecieren o se descubrieren en lo sucesivo, de la pertenen-cia del causante. En la notificación de defunción enviada al Tesorero, el albacea incluyó como propiedad del causante ei saldo que aparecía en la libreta de la cuenta de ahorros, por $201,871.02; y sobre esa suma pagó la contribución de he-rencia.
El Sr. Mario Mercado Riera, además de ser albacea y .director gerente de Mario Mercado e Hijos, fue quien sus-*97cribió y juró la demanda sobre consignación de los $45,359.50 en Corte; pero ni en los libros de la sociedad ni en los del albaceazgo, se hizo anotación alguna con respecto a dicha consignación.
Solicitaron los opositores que se ordenase al albacea que incluyera en sus cuentas finales el importe del referido cré-dito, más sus intereses. Se opuso el albacea, alegando. que la corte inferior carecía de jurisdicción, dentro de este pro-eedimiento de rendición de cuentas finales, para resolver que Mario Mercado e Hijos le adeuda o no le adeuda a la suce-sión de don Mario Mercado, y por concepto de préstamo, la suma de $45,359.50. La corte resolvió que carecía de juris-dicción para decidir la cuestión planteada por los opositores, porque “ha quedado convencida de que, al resolver la opo-sición adicional letra (a), necesaria e inevitablemente tendrá que resolver sobre el título; es decir, si los $45,359.50 eran, o no, de don Mario Mercado Montalvo cuando se sacaron del National City Bank para consignarse por la Sociedad Mario Mercado e Hijos”; y porque este incidente no es el apro-piado para establecer título de propiedad a favor o en contra de un tercero, “que en este caso sería la Sociedad Mario Mercado e Hijos, la que no está sometida a la jurisdic-ción de esta Corte en. el presente incidente”.
Sostienen los opositores apelantes qne la resolución recu-rrida es errónea y debe ser revocada.
Los hechos anteriormente expuestos están sostenidos por la evidencia sometida por los opositores, la cual no fue con-trovertida sino más bien reforzada por la presentada por el albacea. El propósito de los opositores al presentar tal evi-dencia no fue el de solicitar una sentencia por la que se con-denara a Mario Mercada e Hijos a pagar a la Sucesión Mercado la suma prestada por don Mario a la Sociedad para ser-consignada. Para eso no tenía jurisdicción, la corte inferior, toda vez que Mario Mercado e Hijos no era parte en el *98procedimiento ni había quedado sometida en manera al-guna a la jurisdicción de la corte.
Empero, los opositores tenían derecho a ofrecer prueba tendiente a demostrar que ciertos fondos que pertenecían al causante personalmente fueron prestados por éste a la So-ciedad Mario Mercado e Hijos, para que ésta pudiese hacer la consignación ante la Corte. Siendo la prueba presentada suficiente para establecer, prima facie, la obligación de Mario Mercado e Hijos de devolver la .suma prestádale, a don Mario Mercado o a sus herederos, la corte inferior tenía ju-risdicción para ordenar al albaeea que incluyera el alegado crédito como parte del activo del caudal hereditario. La mera inclusión del alegado crédito, en el inventario de los bienes relictos, no lesiona derecho alguno de la Sociedad Mario Morcado e -Hijos, presunta deudora, pues ésta tendrá oportunidad de defenderse y de ser oída cuando el adjudi-catario o adjudicatarios del alegado crédito traten de ha-cerlo efectivo por la vía judicial. El único efecto de la in-clusión del crédito en el inventario es sentar la base paia que aquél a quien le fuere adjudicado pueda reclamar su pago.
Hemos estudiado cuidadosamente toda la prueba. La con-sideramos amplia y suficiente para establecer, prima facie, el derecho de los herederos opositores a que se incluya en el inventario, como chose in action perteneciente a la Suce-sión, el derecho a reclamar la devolución del alegado prés-tamo.
La resolución recurrida dehe ser revocada y en su lugar se ordenará, la inclusión del alegado crédito en el inventario y en las cuentas finales del albaeea.
X. Los opositores apelantes solicitaron la inclusión en las cuentas finales del albaeeazgo de la suma de $5,250, ■que figura en los libros de Mario Mercado e Hijos bajo el .título “Pondo Panteón de Familia”. La corte inferior de-*99negó la inclusión solicitada. Alegan los apelantes que tal resolución os errónea. Veamos los hechos.
A la señora doña Eufemia Viera Duboeq le fue concedida una indemnización ]for los daños que sufriera como conse-cuencia del hundimiento del vapor “Carolina”, torpedeado por un submarino alemán en 1917. Después de haber falle-cido dicha señora, .su viudo’ don Mario Mercado recibió la suma de $4,-303.93 en pago de los $3,000 de indemnización, más los intereses. La Corte ce Distrito de Ponce designó al viudo como administrador de dicha suma, la cual fue depo-sitada en el Banco de ronce en cuenta titulada “Mario Mercado y Familia”. En junio 22, 1931, cuando el depósito as-cendía a $5,250, el administrador lo retiró del Banco y lo trasladó a la Sociedad .Mario Mercado e Hijos, en cuyos li-bros aparece anotado bajo la partida “Fondo Panteón Fa-milia”, haciéndose constar en el voucher que el dinero pro-cedía de “efectivo entregado por don Mario Mercado Mon-talvo para arreglo y terminación del panteón de la Familia”.
La resolución recurrida, en su parte dispositiva, dice así:
“Guando se percibió el montante de la indemnización por el hun-dimiento del vapor ‘Carolina’, el señor Mario Mercado Montalvo es-taba vivo y su esposa bahía muerto; al tiempo de ocurrir el hundi-miento del Carolina, la señora Eufemia Riera Duboeq estaba casada con el señor Mario Mercado Montalvo, y la indemnización fué conce-dida por ‘daños, sufrimientos físicos y daños materiales’ (sic) de la señora Eufemia Riera Duboeq.
“No cabe duda alguna de que la indemnización percibida perte-necía a la sociedad de gananciales (Artículos 1301 y 1307 del Código Civil, ed. 1930; Vázquez v. Valdés, 28 D.P.R. 467; y numerosos casos resueltos por la Corte Suprema de Puerto Rico.)
“Los cuatro hijos del matrimonio, como herederos, son los únicos y exclusivos dueños de los $5,250, importe de la indemnización, suma que está depositada en la Sociedad Civil Mario Mercado e Hijos, la que está formada boy por los mismos cuatro herederos.
“La Corte entiende, y así lo declara, que esa suma, como pertene-ciente a los herederos, debe figurar entre los bienes a repartir en el Inventario General de los bienes hereditarios, y debe ser entregada, *100poi* la Sociedad Mario Mercado e Hijos, que la tiene en depósito, tan pronto como sea requerida para ello. (Artículos 1,686 y 1,675 del Código Civil, ed. 1930).
“Pero, resolviendo ahora la Oposición Adicional Letra (F) en relación con la Cuenta Final del Albacea, la Corte entiende, y así lo resuelve, que “dicha suma de $5,250, nunea ha sido entregada a Mario Mercado Riera en su carácter de Albacea de Mario Mercado Montalvo, y que, por consiguiente, no procede incluirla en la Cuenta Final del Albaceazgo. (Artículos 54 y 55 de la Ley de Procedimien-tos Legales Especiales, contenidos en los artículos 587 y 588 del Có-digo de Enjuiciamiento Civil, ed. 1933.)
“Por tanto, la Corte entiende que debe declarar y por la-pre-sente declara sin lugar la Oposición Adicional Letra (F)”. (T. de A., págs. 90-93.)
La resolución recurrida es errónea en parte y debe ser m.odifieada.
Si la suma de $5,250 pertenecía, como correctamente sos-tuvo'la corte inferior, a la sociedad de gananciales que exis-tió entre don Mario Mercado y su esposa, al quedar disuelta la sociedad por muerte de la esposa, una mitad de dicha suma pasó a ser propiedad de sus cuatro herederos, como parte de su herencia materna, pasando la otra mitad a ser propie-dad del viudo don Mario Mercado !Montalvo, como su parti-cipación en la disuelta sociedad de gananciales. Al fallecer don Mario, la mitad que le correspondiera pasó por partes iguales a sus cuatro herederos. Son, pues, los cuatro here-deros dueños de la totalidad de la indemnización, una mitad por herencia materna y la otra mitad como parte de la he-rencia paterna. *
El albacea cuentadante no puede ser obligado a consig-nar en sus cuentas la mitad de la indemnización correspon-diente a los cuatro herederos como herencia materna, toda vez que esa mitad no forma parte del caudal hereditario de don Mario Mercado Montalvo. Pero sí puede y debe ser obligado a incluir en el inventario y en su Cuenta Final la mitad de la indemnización que, como su participación en los gananciales, correspondía al causante.
*101La resolución recurrida debe ser revocada. En su lugar debe ordenarse al albaeea cuentadante que incluya en el inventario y en su Cuenta final un crédito por la suma de $2.625 o sea la mitad que correspondía ai causante en la par-tida “Fondo Panteón Familia”, que aparece en los libros de Mario Mercado e Hijos con un total de $5,250.
XI. Peñérese este señalamiento a la negativa de la corte inferior a ordenar al albaeea que incluyera en el ac-tivo de su cuenta final la suma de $1,750.26, en vez de la de $1,350 asentada por él bajo la partida “Beneficios pendien-tes do pago a favor del causante por el Bazar Atocha, Inc., en agosto 22, 1337, fecha del fallecimiento”.
La evidencia en relación con esta partida es contradicto-ria. La corte inferior resolvió el conflicto decidiendo que la suma realmente recibida por el albaeea por el indicado con-cepto fue la de $1,350, que aparece incluida en las cuentas finales bajo consideración. No vemos razón alguna que pu-diera justificar nuestra intervención. La decisión en cuanto a esta partida será confirmada.
XII. La corte inferior, después de resolver las impugnaciones a la Cuenta Final, terminó su opinión, diciendo:
“La Corte es de opinión, que debe dictarse una Resolución con carácter de Auto Definitivo, haciendo en la Cuenta Final del Alba-eea las modificaciones y alteraciones resueltas en la presente Rela-ción del Caso y Opinión; Disponiendo la Corte que, con arreglo a derecho y justicia, se adjudique el sobrante qne resultare, en dinero o en fincas, entre las personas con derecho a ello, o sean los cuatro herederos del causante, etc.”. •
Sostienen los opositores apelantes que la disposición que antecede es errónea en cuanto por ella se ordena la distri-bución o adjudicación de bienes raíces pertenecientes al caudal hereditario; que ante la corte inferior no se planteó ni se sometió a su decisión cuestión alguna relacionada con los bienes raíces; y que lo único que se sometió a la decisión del juez inferior, fuó la corrección de la Cuenta Final ren-*102dida por el albaeea, “en cnanto a la indebida inclusión n omisión de fondos, gastos y accesiones de los bienes, y la dis-tribución correspondiente del saldo que a favor de unos n otros pudiese resultar de tal cuenta final”.
Tienen razón los opositores apelantes. En el contrato transaccional celebrado entre los cuatro herederos se esti-puló :
“ (g) Los frutos, rentas y productos, o cualesquiera otras acce-siones de los bienes relictos, serán objeto de la correspondiente ren-dición de cuenta final por el Albaeea a los demás herederos, y el saldo que resultare será distribuido por cuartas partes entre los susodichos cuatro herederos del causante.” (Bastardillas nuestras.) (Cláusula 3a, subdivisión (g)).
La distribución y adjudicación de las fincas fue acordada por los herederos en la Cláusula 3a, párr. (/) del Contrato Transaccional, que dice:
“Los demás bienes de la -Sucesión de don Mario Mercado Mon-talvo, según resultan del susodicho inventario, y los que puedan apa-recer después do la pertenencia del causante, se entenderán y quedcm adjudicados por .partes iguales entre los cuatro herederos. . . , tra-tando los herederos en todo momento de evitar la continuación de la Comunidad.”(Bastardillas nuestras.) •
La adjudicación previa de los bienes, hecha por los mis-mos herederos por virtud del Contrato Transaccional, fué reconocida por esta Corte en Mercado v. Corte, 62 D.P.R. 368, 389-90. No era, pues, necesario disponer, como se dis-puso en la resolución recurrida, la adjudicación de fincas que ya los herederos se habían adjudicado por partes iguales.
La resolución reeurridá debe ser modificada en el sen-tido de limitar sus efectos a la distribución entre los cuatro herederos del sobrante que resultare en dinero, o en créditos o derechos do acción que no hubieren sido ya adjudicados por virtud del Contrato Transaccional.
XIII. No estamos convencidos de que la corte inferior abusara de su discreción al no condenar al es albaeea cuen-*103tadante a pagar, con cargo a su cuenta particular, las cos-tas y honorarios de abogados de los opositores.

La resolución recurrida será modificada de acuerdo con lo expuesto en esta opinión y asi modificada será confirmada,

SI Juez Asociado Sr. Córdova no intervino.

Succession of Planchet, 29 La. Ann. 520. Succession of Dougart, 30 La. Ann. 270.


“Artículo 588. — Cuando el albacea o administrador haya terminado la liquidación de los bienes, renuncio o sea separado, o por cualquier otra causa cese en el desempeño de su cargo, deberá presentar a la corte una cuenta final jurada, y acompañada de los recibos y resguardos correspondientes, la cual tam-bién se pondrá de manifiesto para su inspección, Al presentarse dicha cuenta final, se citará a todas las partes interesadas en el caudal, a fin de que puedan presenciar la liquidación final de sus cuentas, y se les devuelva o cancele la fianza que hubieren prestado.
“Artículo 589. — Si pasados ocho días después de presentada la citación de-cretada por un juez de dicha corte, ninguna de las partes hubiese heeho oposi-ción a las cuentas, la corte de distrito si en su opinión dichas cuentas son justas y correctas, dictará auto aprobándolas y declarando exento de responsabilidad al administrador; y cancelará la fianza que hubiere constituido. Si las cuentas fueren impugnadas, se sustanciará la impugnación y se admitirán pruebas en una vista del caso y se aprobarán o desaprobarán aquéllas según el resultado de la vista.
“Artículo 590. — La corte de distrito dictará auto definitivo, bien aprobando la cuenta presentada, o haciendo en ella modificaciones y alteraciones, con cargo al albacea o administrador, que el derecho y la justicia reclamen; contra dicho auto podrá interponerse recurso de apelación."


 The Harriman v. Emerick, 19 L. ed. (U.S.) 629; Klauber v. San Diego Street Car Co., 95 Cal. 353; Jacksonville etc. Ry. Navigation Co. v. Hooper, 40 L. ed. 515; 93 Jur. Civil Española, págs. 345, 346 a 350.


Oronoz v. Román, 20 D.P.R. 25; Coll v. Rigo, 16 D.P.R. 319; Antonettí v. Foote, 16 D.P.R. 591.